Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of March 31,
2014, between Arista Power, Inc., a New York corporation (the “Company”), and
each purchaser identified on the signature pages hereto (each, including its
successors and permitted assigns, a “Purchaser” and collectively, the
“Purchasers”).


WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
 
ARTICLE I.
DEFINITIONS
 
1.1           Definitions.  In addition to the terms defined elsewhere in this
Agreement: (a) capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Certificate of Designation (as defined
herein), and (b) the following terms have the meanings set forth in this Section
1.1:
 
“Acquiring Person” shall have the meaning ascribed to such term in Section 4.7.
 
“Action” shall have the meaning ascribed to such term in Section 3.1(j).
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.
 
“Board of Directors” means the board of directors of the Company.
 
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
 
“Certificate of Designation” means the Certificate of Designation to be filed
prior to the Closing by the Company with the Secretary of State of New York, in
the form of Exhibit A attached hereto.
 
“Closing” means the Initial Closing and Subsequent Closing, if any, of the
purchase and sale of the Securities pursuant to Section 2.1 or 2.4.
 
 
1

--------------------------------------------------------------------------------

 
 
“Closing Date” means each of the Initial Closing Date and the Subsequent Closing
Date, if any, and is the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount at such Closing  and (ii) the Company’s obligations to deliver the
Securities to be issued and sold at such Closing, in each case, have been
satisfied or waived, but in no event later than the third Trading Day following
the date hereof in the case of the Initial Closing and not later than the tenth
Trading Day after the Subsequent Closing Option Date in the case of the
Subsequent Closing Date.
 
“Commission” means the United States Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.002 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.
 
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
“Company Counsel” means, Schwell Wimpfheimer & Associates LLP, 1430 Broadway,
Suite 1615, New York, NY 10018, facsimile: (646) 360-5000.
 
“Conversion Price” shall have the meaning ascribed to such term in the
Certificate of Designation.
 
“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith.
 
 “Effective Date” means the earliest of the date that (a) the initial
Registration Statement has been declared effective by the Commission, or (b) all
of the Registrable Securities have been sold pursuant to Rule 144 or may be sold
pursuant to Rule 144 without the requirement for the Company to be in compliance
with the current public information required under Rule 144 and without volume
or manner-of-sale restrictions and Company counsel has delivered to the Transfer
Agent and holders a standing written unqualified opinion that resales may then
be made by such holders of the Registrable Securities pursuant to such exemption
which opinion shall be in form and substance reasonably acceptable to such
holders.
 
“Equity Line of Credit” shall have the meaning ascribed to such term in Section
4.13.
 
“Escrow Agreement” means the escrow agreement to be employed in connection with
the sale of the Securities, a copy of which is annexed hereto as Exhibit E.
 
“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(r).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Exempt Issuance” means the issuance of (a) shares of Common Stock and options
to officers, employees, or directors of the Company prior to and after the
Initial Closing Date in the amounts and on the terms set forth on Schedule 4.13,
(b) securities upon the exercise or exchange of or conversion of any Securities
issued hereunder, including shares paid as dividends on the Preferred Stock
pursuant to Section 3(a) of the Certificate of Designation (subject to
adjustment for forward and reverse stock splits and the like that occur after
the date hereof) and/or other securities exercisable or exchangeable for or
convertible into shares of Common Stock issued and outstanding on the date of
this Agreement, provided that such securities and any term thereof have not been
amended since the date of this Agreement to increase the number of such
securities or to decrease the issue price, exercise price, exchange price or
conversion price of such securities and which securities and the principal terms
thereof are set forth on Schedule 3.1(g), and described in the SEC Reports filed
not later than ten (10) days before the Initial Closing Date, (c) securities
issued pursuant to acquisitions or strategic transactions approved by a majority
of the disinterested directors of the Company, provided that any such issuance
shall only be to a Person (or to the equityholders of a Person) which is, itself
or through its subsidiaries, an operating company or an owner of an asset in a
business synergistic with the business of the Company and shall be intended to
provide to the Company substantial additional benefits in addition to the
investment of funds, but shall not include a transaction in which the Company is
issuing securities primarily for the purpose of raising capital or to an entity
whose primary business is investing in securities, and (d) securities issued or
issuable pursuant to this Agreement, the Certificate of Designation or the
Warrants, including, without limitation, Section 4.17, or upon exercise or
conversion of any such securities.
 
 
2

--------------------------------------------------------------------------------

 
 
“Exercise Notice” shall have the meaning ascribed to such term in Section 2.4.


“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.
 
“Final Closing Date” shall mean the Subsequent Closing Date if a Subsequent
Closing occurs or, if there is no Subsequent Closing, the Initial Closing Date.
 
“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).
 
“G&M” shall mean Grushko & Mittman, P.C., with offices located at 515 Rockaway
Avenue, Valley Stream, New York 11581, Fax: 212-697-3575.
 
“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(z).
 
“Initial Closing” shall have the meaning ascribed to such term in Section 2.1.


“Initial Closing Date” shall mean March 18, 2014.
 
“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).
 
“Legend Removal Date” shall have the meaning ascribed to such term in Section
4.1(c).
 
“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.
 
“Lockup Agreement” shall mean the agreement referred to in Section 2.2(a)(vii).
 
“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).
 
“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).
 
“Maximum Rate” shall have the meaning ascribed to such term in Section 5.17.
 
“OFAC” shall have the meaning ascribed to such term in Section 3.1(ii).
 
“Participation Maximum” shall have the meaning ascribed to such term in Section
4.17(a).
 
 
3

--------------------------------------------------------------------------------

 
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Preferred Stock” means the 3,000 shares of the Company’s Series A Convertible
Preferred Stock issued or issuable hereunder having the rights, preferences and
privileges set forth in the Certificate of Designation, in the form of Exhibit A
hereto.
 
“Pre-Notice” shall have the meaning ascribed to such term in Section 4.17.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.
 
“Pro-Rata Portion” shall have the meaning ascribed to such term in Section 4.17.
 
“Public Information Failure” shall have the meaning ascribed to such term in
Section 4.3(b).
 
“Public Information Failure Payments” shall have the meaning ascribed to such
term in Section 4.3(b).
 
“Purchaser Party” shall have the meaning ascribed to such term in Section 4.10.
 
“Registration Rights Agreement” means the Registration Rights Agreement, dated
the date hereof, among the Company and the Purchasers, in the form of Exhibit D
attached hereto.
 
 “Registration Statement” means a registration statement meeting the
requirements set forth in the Registration Rights Agreement and covering the
resale of the Underlying Shares by each Purchaser as provided for in the
Registration Rights Agreement.
 
“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).
 
“Required Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the Transaction Documents, including any Underlying Shares issuable upon
exercise in full of all Warrants or conversion in full of all shares of
Preferred Stock, ignoring any conversion or exercise limits set forth therein,
and assuming that any previously unconverted shares of Preferred Stock will be
held until the third anniversary of the Initial Closing Date.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
 
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
 
 “SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).


“Securities” means the Preferred Stock, the Warrants, and the Underlying Shares.
 
 
4

--------------------------------------------------------------------------------

 
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
 “Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).
 
“Stated Value” means $1,000 per share of Preferred Stock.
 
“Stock Option Plan” means the Stock Option Plan of the Company in effect as the
date of this Agreement, the principal terms of which have been disclosed in the
SEC Reports.
 
 “Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for the Preferred Stock and Warrants purchased hereunder as specified below
such Purchaser’s name on the signature page of this Agreement and next to the
heading “Subscription Amount,” in United States dollars and in immediately
available funds.
 
“Subsequent Closing” shall have the meaning ascribed to such term in Section
2.4.


“Subsequent Closing Date” shall have the meaning ascribed to such term in
Section 2.4 hereof.


“Subsequent Closing Escrow Agreement” shall have the meaning ascribed to such
term in Section 2.4 hereof.


“Subsequent Closing Option Date” means the date that is eighteen (18) months
after the Initial Closing Date.
 
“Subsequent Financing” shall have the meaning ascribed to such term in Section
4.17.
 
“Subsequent Financing Notice” shall have the meaning ascribed to such term in
Section 4.17.
 
“Subsidiary” means with respect to any entity at any date, any direct or
indirect corporation, limited or general partnership, limited liability company,
trust, estate, association, joint venture or other business entity of which (A)
more than 30% of (i) the outstanding capital stock having (in the absence of
contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such entity, or (B) is under the actual control of the
Company.
 
“Termination Date” shall have the meaning ascribed to such term in Section 2.1.
 
 “Trading Day” means a day on which the principal Trading Market is open for
trading.
 
“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
AMEX, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the OTC Bulletin Board, the OTCQB or
the OTCQX (or any successors to any of the foregoing).
 
 
5

--------------------------------------------------------------------------------

 
 
 “Transaction Documents” means this Agreement, the Certificate of Designation,
the Warrants, the Registration Rights Agreement, the Escrow Agreement, all
exhibits and schedules thereto and hereto and any other documents or agreements
executed in connection with the transactions contemplated hereunder.
 
“Transfer Agent” means American Stock Transfer & Trust Company, with offices
located at 6201 15th Avenue, Brooklyn, NY 11219, and any successor transfer
agent of the Company.
 
“Underlying Shares” means the shares of Common Stock issued and issuable upon
conversion or redemption of the Preferred Stock and upon exercise of the
Warrants and issued and issuable in lieu of the cash payment of dividends on the
Preferred Stock in accordance with the terms of the Certificate of Designation.
 
“Variable Priced Equity Linked Instruments” shall have the meaning ascribed to
such term in Section 4.13.
 
“Variable Rate Transaction” shall have the meaning ascribed to such term in
Section 4.13.
 
“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b)  if the OTC Bulletin Board is not a Trading Market, the volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board, (c) if the Common Stock is not then
listed or quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported on the OTCQX, OTCQB or OTC Pink Marketplace
maintained by the OTC Markets Group, Inc. (or a similar organization or agency
succeeding to its functions of reporting prices), the volume weighted average
price of the Common Stock on the first such facility (or a similar organization
or agency succeeding to its functions of reporting prices), or (d) in all other
cases, the fair market value of a share of Common Stock as determined by an
independent appraiser selected in good faith by the Purchasers of a majority in
interest of the Securities then outstanding and reasonably acceptable to the
Company, the fees and expenses of which shall be paid by the Company.
 
“Warrants” means, collectively, the Common Stock purchase warrants delivered to
the Purchasers at the Closing in accordance with Section 2.2(a) hereof, in the
form of Exhibit C attached hereto.
 
“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.
 
ARTICLE II.
PURCHASE AND SALE
 
2.1           Closing.  On the Closing Date, upon the terms and subject to the
conditions set forth herein, substantially concurrent with the execution and
delivery of this Agreement by the parties hereto, the Company agrees to sell,
and the Purchasers, severally and not jointly, agree to purchase, an aggregate
of 1,500 shares of Preferred Stock with an aggregate Stated Value for each
Purchaser equal to such Purchaser’s Subscription Amount as set forth on the
signature page hereto executed by such Purchaser, and Warrants as determined
pursuant to Section 2.2(a) (such purchase and sale being the “Initial
Closing”).  Each Purchaser shall deliver to the Company such Purchaser’s
Subscription Amount, and the Company shall deliver to each Purchaser its
respective shares of Preferred Stock and Warrants, as determined pursuant to
Section 2.2(a), and the Company and each Purchaser shall deliver the other items
set forth in Section 2.2 deliverable at the Closing.  Upon satisfaction of the
covenants and conditions set forth in Sections 2.2 and 2.3, the Initial Closing
shall occur at the offices of G&M or such other location as the parties shall
mutually agree.  Notwithstanding anything herein to the contrary, the Closing
Date shall occur on or before April 4, 2014 (“Termination Date”).  If a Closing
is not held on or before the Termination Date, the Company shall cause all
subscription documents and funds to be returned, without interest or deduction
to each prospective Purchaser.
 
 
6

--------------------------------------------------------------------------------

 
 
2.2           Deliveries.
 
(a)           On or prior to the Initial Closing Date, the Company shall deliver
or cause to be delivered to each Purchaser the following:
 
 
(i)
this Agreement duly executed by the Company;

 
(ii)            a legal opinion of Company Counsel, substantially in the form of
Exhibit B attached hereto;
 
(iii)           the Registration Rights Agreement duly executed by the Company;
 
(iv)           a certificate evidencing a number of shares of Preferred Stock
equal to such Purchaser’s Subscription Amount divided by the Stated Value,
registered in the name of such Purchaser, and evidence of the filing and
acceptance of the Certificate of Designation from the Secretary of State of New
York;
 
(v)           a Warrant registered in the name of such Purchaser to purchase up
to a number of shares of Common Stock equal to 150% of such Purchaser’s
Subscription Amount divided by $0.20, with an exercise price equal to $0.25 per
share, subject to adjustment as provided therein;
 
(vi)           the Escrow Agreement duly executed by the Company; and
 
(vii)           the Lockup Agreement in the form of Exhibit G, signed by each of
the holders of the Company’s securities identified on Schedule 2.2(a)(vii).
 
(b)           On or prior to the Initial Closing Date, each Purchaser shall
deliver or cause to be delivered to the Company the following:
 
 
(i)
this Agreement duly executed by such Purchaser;

 
(ii)            the Registration Rights Agreement duly executed by such
Purchaser;
 
(iii)           such Purchaser’s Subscription Amount by wire transfer or as
otherwise permitted under the Escrow Agreement, to the Escrow Agent; and
 
(iv)           the Escrow Agreement duly executed by such Purchaser.
 
 
7

--------------------------------------------------------------------------------

 
 
2.3           Initial Closing Conditions.
 
(a)           The obligations of the Company hereunder to effect the Initial
Closing are subject to the following conditions being met:
 
(i)            the accuracy in all material respects (determined without regard
to any materiality, Material Adverse Effect or other similar qualifiers therein)
on the Initial Closing Date of the representations and warranties of the
Purchasers contained herein (unless as of a specific date therein in which case
they shall be accurate as of such date);
 
(ii)            all obligations, covenants and agreements of each Purchaser
required to be performed at or prior to the Initial Closing Date shall have been
performed; and
 
(iii)           the delivery by each Purchaser of the items set forth in Section
2.2(b) of this Agreement.
 
(b)           The respective obligations of a Purchaser hereunder to effect the
Initial Closing unless waived by such Purchaser, are subject to the following
conditions being met:
 
(i)             the accuracy in all material respects (determined without regard
to any materiality, Material Adverse Effect or other similar qualifiers therein)
on the Closing Date of the representations and warranties of the Company
contained herein (unless as of a specific date therein in which case they shall
be accurate as of such date);
 
(ii)            all obligations, covenants and agreements of the Company
required to be performed at or prior to the Closing Date shall have been
performed;
 
(iii)           the Escrow Agent shall have received executed signature pages to
this Agreement with an aggregate Subscription Amount of at least $750,000 prior
to the Closing;
 
(iv)           the delivery by the Company of the items set forth in Section
2.2(a) of this Agreement;
 
(v)           there shall have been no Material Adverse Effect with respect to
the Company since the date hereof; and
 
(vi)           from the date hereof to the Initial Closing Date, trading in the
Common Stock shall not have been suspended by the Commission  or the Company’s
principal Trading Market, and, at any time prior to the Initial Closing Date,
trading in securities generally as reported by Bloomberg L.P. shall not have
been suspended or limited, or minimum prices shall not have been established on
securities whose trades are reported by such service, or on any Trading Market,
nor shall a banking moratorium have been declared either by the United States or
New York State authorities nor shall there have occurred any material outbreak
or escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of such Purchaser, makes
it impracticable or inadvisable to purchase the Securities at the Initial
Closing.
 
 
8

--------------------------------------------------------------------------------

 
 
2.4           Subsequent Closing Option.  Each Purchaser shall have the option
to purchase and if such option is exercised, the Company shall sell to each
Purchaser exercising such option for the same purchase price of shares of
Preferred Stock and Warrants equal to up to 100% of the shares of Preferred
Stock and Warrants purchased by such Purchaser on the Initial Closing Date.  To
exercise the option provided for in this subsection 2.4, a Purchaser shall
provide written notice of the exercise of the option to the Company (the
“Exercise Notice”) on or before the Subsequent Closing Option Date, which
Exercise Notice shall specify the Subsequent Closing Subscription Amount of such
Purchaser.  In connection with the Subsequent Closing, the Escrow Agent,
Purchasers purchasing Securities at the Subsequent Closing and Company will
enter into an escrow agreement on substantially the same terms as contained in
the Escrow Agreement (the “Subsequent Closing Escrow Agreement”).  Each
Purchaser shall be entitled to one closing of the purchase and sale of Shares
and Warrants upon exercise of the option provided in this subsection 2.4 (the
“Subsequent Closing”) and the Subsequent Closing shall occur at the offices of
G&M or such other mutually acceptable location promptly after the date the
Exercise Notice is given and upon satisfaction of all of the covenants and
conditions set forth in Sections 2.5 and 2.6, but not later than ten Trading
Days thereafter (“Subsequent Closing Date”).


2.5           Subsequent Closing Deliveries.


(a)           On or prior to the Subsequent Closing Date, the Company shall
deliver or cause to be delivered to the Escrow Agent the following:
 
(i)             bring down legal opinions of Company Counsel to the legal
opinion delivered at the Initial Closing;
 
(ii)            a certificate evidencing a number of shares of Preferred Stock
equal to such Purchaser’s Subsequent Closing Subscription Amount divided by the
Stated Value registered in the name of such Purchaser; and
 
(iii)           a Warrant registered in the name of such Purchaser to purchase
up to a number of shares of Common Stock equal to 100% of such Purchaser’s
Subsequent Closing Subscription Amount divided by the Conversion Price in effect
on such Subsequent Closing Date with an exercise price equal to the then in
effect Exercise Price of the Warrants with the lower Exercise Price delivered at
the Initial Closing, subject to adjustment therein.


(b)            On or prior to the Subsequent Closing Date, each Purchaser shall
deliver or cause to be delivered to the Escrow Agent, the following:
 
(i)             the Subsequent Closing Escrow Agreement duly executed by such
Purchaser; and
 
(ii)            to Escrow Agent, such Purchaser’s Subscription Amount by wire
transfer to the account specified in the Subsequent Closing Escrow Agreement.


2.6       Subsequent Closing Conditions.
 
(a)           The obligations of the Company hereunder in connection with the
Subsequent Closing are subject to the following conditions being met:
 
(i)             the accuracy in all material respects (determined without regard
to any materiality Material Adverse Effect or other similar qualifiers therein)
on the Subsequent Closing Date of the representations and warranties of the
Purchasers contained herein (unless as of a specific date therein in which case
they shall be accurate as of such date);
 
 
9

--------------------------------------------------------------------------------

 
 
(ii)            all obligations, covenants and agreements of each Purchaser to
be performed at or prior to the Subsequent Closing Date shall have been
performed;
 
(iii)           the delivery by each Purchaser of the items set forth in Section
2.5(b) of this Agreement;


(iv)           the Escrow Agent shall have received Subsequent Closing
Subscription Amounts from Purchasers in good funds in the amount designated in
the Exercise Notice.
 
(b)          The respective obligations of a Purchaser hereunder in connection
with the Subsequent Closing, unless waived by such Purchaser, are subject to the
following conditions being met:
 
(i)             the accuracy in all material respects (determined without regard
to any materiality, Material Adverse Effect or other similar qualifiers therein)
on the Subsequent Closing Date of the representations and warranties of the
Company contained herein (unless as of a specific date therein in which case
they shall be accurate as of such date);
 
(ii)            all obligations, covenants and agreements of the Company under
this Agreement required to be performed at or prior to the Subsequent Closing
Date shall have been performed;
 
(iii)           the delivery by the Company of the items set forth in Section
2.5(a) of this Agreement;
 
(iv)          there shall have been no Material Adverse Effect with respect to
the Company since the date hereof;
 
(v)           from the date hereof to the Subsequent Closing Date, trading in
the Common Stock shall not have been suspended by the Commission or the
Company’s principal Trading Market, and, at any time from the date of this
Agreement and prior to the Subsequent Closing Date, trading in securities
generally as reported by Bloomberg L.P. shall not have been suspended or
limited, or minimum prices shall not have been established on securities whose
trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of such Purchaser, makes
it impracticable or inadvisable to purchase the Securities at the
Subsequent  Closing; and


(vi)        the Escrow Agent shall have received Exercise Notices and the Escrow
Agent shall have received the Subscription Amounts designated on such Exercise
Notices from such Purchasers in good funds.
 
 
10

--------------------------------------------------------------------------------

 
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties of the Company.  Except as set
forth in the SEC Reports or the Disclosure Schedules, which Disclosure Schedules
shall be deemed a part hereof and shall qualify any representation made herein
only to the extent of the disclosure contained in the corresponding section of
the Disclosure Schedules, the Company hereby makes the following representations
and warranties to each Purchaser:
 
(a)           Subsidiaries.  All of the direct and indirect subsidiaries of the
Company and the Company’s ownership interests therein are set forth on Schedule
3.1(a).  The Company owns, directly or indirectly, all of the capital stock or
other equity interests of each Subsidiary free and clear of any Liens, and all
of the issued and outstanding shares of capital stock of each Subsidiary are
validly issued and are fully paid, non-assessable and free of preemptive and
similar rights to subscribe for or purchase securities.  If the Company has no
Subsidiaries relevant to any component of this Agreement, then such reference
shall not be applicable.
 
(b)           Organization and Qualification.  The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any Subsidiary is in violation nor default
of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and, no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
(c)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and each of the other Transaction Documents and
otherwise to carry out its obligations hereunder and thereunder.  The execution
and delivery of this Agreement and each of the other Transaction Documents by
the Company and the consummation by it of the transactions contemplated hereby
and thereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, the Board of Directors
or the Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals.  This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) to the extent the indemnification
provisions contained in this Agreement may be limited by applicable law and
principles of public policy.
 
 
11

--------------------------------------------------------------------------------

 
 
(d)           No Conflicts.  The execution, delivery and performance by the
Company of this Agreement and the other Transaction Documents, the issuance and
sale of the Securities and the consummation by it of the transactions
contemplated hereby and thereby to which it is a party do not and will not: (i)
conflict with or violate any provision of the Company’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, (ii) subject to Required Approvals, conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in a Material Adverse
Effect.
 
(e)           Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than: (i) the filings required pursuant to Section 4.6 of this Agreement,
(ii) the filing with the Commission pursuant to the Registration Rights
Agreement, (iii) the notice and/or application(s) to each applicable Trading
Market for the issuance and sale of the Preferred Stock and Warrant Shares and
the listing of the Underlying Shares for trading thereon in the time and manner
required thereby, and (iii) the filing of Form D with the Commission and such
filings as are required to be made under applicable state securities laws
(collectively, the “Required Approvals”).
 
(f)           Issuance of the Securities.  The Securities are duly authorized
and, when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens imposed by the Company.  The Company has reserved from
its duly authorized capital stock a number of shares of Common Stock for
issuance of the Underlying Shares at least equal to the Required Minimum on the
date hereof.
 
(g)           Capitalization.  The capitalization of the Company is as set forth
in Schedule 3.1(g). The Company has not issued any capital stock since its most
recently filed periodic report under the Exchange Act, other than pursuant to
the exercise of employee stock options under the Stock Option Plans, the
issuance of shares of Common Stock to employees pursuant to the Stock Option
Plans and pursuant to the conversion and/or exercise of Common Stock Equivalents
outstanding as of the date of the most recently filed periodic report under the
Exchange Act described on Schedule 3.1(g).  No Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction
Documents.  Except as disclosed on Schedule 3.1(g), there are no outstanding
options, employee or incentive stock option plans warrants, scrip rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire any
shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents. Except as
set forth on Schedule 3.1(g), the issuance and sale of the Securities will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Purchasers) and will not result in a right of any holder
of Company securities to adjust the exercise, conversion, exchange or reset
price under any of such securities. All of the outstanding shares of capital
stock of the Company are duly authorized, validly issued, fully paid and
nonassessable, have been issued in material compliance with all federal and
state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities.  No further approval or authorization of any stockholder,
the Board of Directors or others is required for the issuance and sale of the
Securities.  There are no stockholders agreements, voting agreements or other
similar agreements with respect to the Company’s capital stock to which the
Company is a party or, to the knowledge of the Company, between or among any of
the Company’s stockholders.
 
 
12

--------------------------------------------------------------------------------

 
 
(h)           SEC Reports; Financial Statements.  The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the two years preceding the date hereof
(or such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension.  As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing.  Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.
 
(i)            Material Changes; Undisclosed Events, Liabilities or
Developments.  Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in a
subsequent SEC Report filed prior to the date hereof: (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any material liabilities (contingent or otherwise) other than (A) trade
payables and accrued expenses incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Company’s financial statements pursuant to GAAP or disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Company has not issued any equity securities to any officer,
director or Affiliate, except pursuant to the existing Stock Option Plans. The
Company does not have pending before the Commission any request for confidential
treatment of information.  Except for the issuance of the Securities
contemplated by this Agreement or as set forth on Schedule 3.1(i), no event,
liability, fact, circumstance, occurrence or development has occurred or exists
or is reasonably expected to occur or exist with respect to the Company or its
Subsidiaries or their respective businesses, properties, operations, assets or
financial condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made or deemed
made that has not been publicly disclosed at least two Trading Days prior to the
date that this representation is made.
 
 
13

--------------------------------------------------------------------------------

 
 
(j)             Litigation.  Except as described in the SEC Reports, there is no
action, suit, inquiry, notice of violation, proceeding or investigation pending
or, to the knowledge of the Company, threatened against or affecting the
Company, any Subsidiary or any of their respective properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Securities or (ii) could, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect.  Except as set forth in the SEC Reports, neither the Company nor
any Subsidiary, nor any director or officer thereof, is or has been the subject
of any Action involving a claim of violation of or liability under federal or
state securities laws or a claim of breach of fiduciary duty which is presently
required to be disclosed pursuant to any relevant law, rule or regulation
including the Securities Act and Exchange Act and which if disclosed presently
or in the future could reasonably be expected to result in a Material Adverse
Effect.  There has not been, and to the knowledge of the Company, there is not
pending or contemplated, any investigation by the Commission involving the
Company or any current or former director or officer of the Company which is
presently required to be disclosed pursuant to any relevant law, rule or
regulation including the Securities Act and Exchange Act and which if disclosed
presently or in the future  could reasonably be expected to result in a Material
Adverse Effect.  The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any Subsidiary under the Exchange Act or the Securities Act.
 
(k)            Labor Relations.  No labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company,
which could reasonably be expected to result in a Material Adverse Effect.  None
of the Company’s or its Subsidiaries’ employees is a member of a union that
relates to such employee’s relationship with the Company or such Subsidiary, and
neither the Company nor any of its Subsidiaries is a party to a collective
bargaining agreement, and the Company and its Subsidiaries believe that their
relationships with their employees are good.  To the knowledge of the Company,
no executive officer of the Company or any Subsidiary, is, or is now expected to
be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of any third party, and the continued employment of each such
executive officer does not subject the Company or any of its Subsidiaries to any
liability with respect to any of the foregoing matters.  The Company and its
Subsidiaries are in compliance with all U.S. federal, state, local and foreign
laws and regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
 
(l)            Compliance.  Neither the Company nor any Subsidiary: (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any judgment, decree or order of any court, arbitrator or other
governmental authority or (iii) is or has been in violation of any statute,
rule, ordinance or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters, except in each case as could not have
or reasonably be expected to result in a Material Adverse Effect.
 
(m)           Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.
 
 
14

--------------------------------------------------------------------------------

 
 
(n)           Title to Assets.  Except as set forth on Schedule 3.1(n), the
Company and the Subsidiaries have good and marketable title in fee simple to all
real property (if any) owned by them and good and marketable title in all
personal property owned by them that is material to the business of the Company
and the Subsidiaries, in each case free and clear of all Liens, except for (i)
Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and the Subsidiaries and (ii) Liens for the payment of federal,
state or other taxes, for which appropriate reserves have been made in
accordance with GAAP and, the payment of which is neither delinquent nor subject
to penalties.  Any real property and facilities held under lease by the Company
and the Subsidiaries are held by them under valid, subsisting and enforceable
leases with which the Company and the Subsidiaries are in compliance.
 
(o)           Intellectual Property.
 
(i)           The term “Intellectual Property Rights” includes:
 
1.      the name of the Company and each Subsidiary, all fictional business
names, trading names, registered and unregistered trademarks, service marks, and
applications of the Company and each Subsidiary (collectively, “Marks'');
 
2.      all patents, patent applications, and inventions and discoveries that
may be patentable of the Company and each Subsidiary  (collectively,
“Patents'');
 
3.      all copyrights in both unpublished works and published works of the
Company and each Subsidiary (collectively, “Copyrights”);
 
4.      all rights in mask works of the Company and each Subsidiary
(collectively, “Rights in Mask Works''); and
 
5.      all know-how, trade secrets, confidential information, customer lists,
software, technical information, data, process technology, plans, drawings, and
blue prints (collectively, “Trade Secrets''); owned, used, or licensed by the
Company and each Subsidiary as licensee or licensor
 
(ii)           Agreements. Except as disclosed in the Reports, there are no
outstanding and, to Company’s knowledge, no threatened disputes or disagreements
with respect to any agreements relating to any Intellectual Property Rights to
which the Company is a party or by which the Company is bound.
 
(iii)           Know-How Necessary for the Business.  The Intellectual Property
Rights are all those necessary for the operation of the Company’s businesses as
it is currently conducted. The Company is the owner of all right, title, and
interest in and to each of the Intellectual Property Rights, free and clear of
all liens, security interests, charges, encumbrances, equities, and other
adverse claims, and has the right to use all of the Intellectual Property
Rights.  To the Company’s knowledge, no employee of the Company has entered into
any contract that restricts or limits in any way the scope or type of work in
which the employee may be engaged or requires the employee to transfer, assign,
or disclose information concerning his work to anyone other than of the Company.
 
 
15

--------------------------------------------------------------------------------

 
 
(iv)           Patents. The Company is the owner of all right, title and
interest in and to each of the Patents, free and clear of all Liens and other
adverse claims.  All of the issued Patents are currently in compliance with
formal legal requirements (including payment of filing, examination, and
maintenance fees and proofs of working or use), are valid and enforceable, and
are not subject to any maintenance fees or taxes or actions falling due within
ninety days after the Initial Closing Date.  No Patent has been or is now
involved in any interference, reissue, reexamination, or opposition
proceeding.  To the Company’s knowledge except as set forth in Schedule 3.1(o):
(1) there is no potentially interfering patent or patent application of any
third party, and (2) no Patent is infringed or has been challenged or threatened
in any way. To the Company’s knowledge, none of the products manufactured and
sold, nor any process or know-how used, by the Company infringes or is alleged
to infringe any patent or other proprietary right of any other Person.
 
(v)           Trademarks. The Company is the owner of all right, title, and
interest in and to each of the Marks, free and clear of all Liens and other
adverse claims.  All Marks that have been registered with the United States
Patent and Trademark Office are currently in compliance with all formal legal
requirements (including the timely post-registration filing of affidavits of use
and incontestability and renewal applications), are valid and enforceable, and
are not subject to any maintenance fees or taxes or actions falling due within
ninety days after the Initial Closing Date.  Except as set forth in Schedule
3.1(o), no Mark has been or is now involved in any opposition, invalidation, or
cancellation and, to the Company’s knowledge, no such action is threatened with
respect to any of the Marks.  To the Company’s knowledge: (1) there is no
potentially interfering trademark or trademark application of any third party,
and (2) no Mark is infringed or has been challenged or threatened in any way. To
the Company’s knowledge, none of the Marks used by the Company infringes or is
alleged to infringe any trade name, trademark, or service mark of any third
party.
 
(vi)           Copyrights. The Company is the owner of all right, title, and
interest in and to each of the Copyrights, free and clear of all Liens and other
adverse claims.  All the Copyrights have been registered and are currently in
compliance with formal requirements, are valid and enforceable, and are not
subject to any maintenance fees or taxes or actions falling due within ninety
days after the date of the Closing.  To the Company’s knowledge, no Copyright is
infringed or has been challenged or threatened in any way. To the Company’s
knowledge, none of the subject matter of any of the Copyrights infringes or is
alleged to infringe any copyright of any third party or is a derivative work
based on the work of a third party. All works encompassed by the Copyrights have
been marked with the proper copyright notice.
 
(vii)         Trade Secrets. With respect to each Trade Secret, the
documentation relating to such Trade Secret is current, accurate, and sufficient
in detail and content to identify and explain it and to allow its full and
proper use without reliance on the knowledge or memory of any individual. The
Company has taken all reasonable precautions to protect the secrecy,
confidentiality, and value of its Trade Secrets.  The Company has good title and
an absolute (but not necessarily exclusive) right to use the Trade Secrets. The
Trade Secrets are not part of the public knowledge or literature, and, to the
Company’s knowledge, have not been used, divulged, or appropriated either for
the benefit of any Person (other the Company) or to the detriment of the
Company. No Trade Secret is subject to any adverse claim or has been challenged
or threatened in any way.
 
 
16

--------------------------------------------------------------------------------

 
 
(p)        Insurance.  The Company and the Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage at least equal to the aggregate Subscription
Amount.  Neither the Company nor any Subsidiary has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business without a significant increase in cost.
 
(q)       Transactions With Affiliates and Employees.  Except as set forth in
the SEC Reports or as disclosed on Schedule 3.1(q), none of the officers or
directors of the Company or any Subsidiary and, to the knowledge of the Company,
none of the employees of the Company or any Subsidiary is presently a party to
any transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, providing for the borrowing of
money from or lending of money to or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee, stockholder, member or partner, in
each case in excess of $100,000 other than for: (i) payment of salary or
consulting fees for services rendered, (ii) reimbursement for expenses incurred
on behalf of the Company and (iii) other employee benefits, including stock
option agreements under any stock option plan of the Company except as disclosed
on Schedule 3.1(g).
 
(r)        Sarbanes-Oxley; Internal Accounting Controls.  The Company and the
Subsidiaries are in material compliance with any and all applicable requirements
of the Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and
any and all applicable rules and regulations promulgated by the Commission
thereunder that are effective as of the date hereof and as of the Closing
Date.  The Company and the Subsidiaries maintain a system of internal accounting
controls sufficient to provide reasonable assurance that: (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company and the Subsidiaries have
established disclosure controls and procedures (as defined in Exchange Act Rules
13a-15(e) and 15d-15(e)) for the Company and the Subsidiaries and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported, within the time periods
specified in the Commission’s rules and forms.  The Company’s certifying
officers have evaluated the effectiveness of the disclosure controls and
procedures of the Company and the Subsidiaries as of the end of the period
covered by the most recently filed periodic report under the Exchange Act (such
date, the “Evaluation Date”).  The Company presented in its most recently filed
periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date.  Since the Evaluation Date,
there have been no changes in the internal control over financial reporting (as
such term is defined in the Exchange Act) of the Company and its Subsidiaries
that have materially affected, or is reasonably likely to materially affect,
the  internal control over financial reporting of the Company and its
Subsidiaries.
 
(s)       Certain Fees.  Except as set forth on Schedule 3.1(s), no brokerage,
finder’s fees, commissions or due diligence fees are or will be payable by the
Company or any Subsidiary to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by the Transaction Documents.  The Purchasers
shall have no obligation with respect to any such fees or with respect to any
claims made by or on behalf of other Persons for fees of a type contemplated in
this Section 3.1(s) that may be due in connection with the transactions
contemplated by the Transaction Documents.
 
 
17

--------------------------------------------------------------------------------

 
 
(t)        Investment Company. The Company is not, and is not an Affiliate of,
and immediately after receipt of payment for the Securities, will not be or be
an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.
 
(u)        Registration Rights.  No Person, other than the Purchasers, has any
right to cause the Company or any Subsidiary to effect the registration under
the Securities Act of any securities of the Company or any Subsidiary except as
set forth on Schedule 3.1(u).
 
(v)        Reporting Company/Shell Company.  The Company is a publicly-held
company subject to reporting obligations pursuant to Sections 12(g), 13 or 15(d)
of the Exchange Act.  Pursuant to the provisions of the Exchange Act, the
Company has timely filed all reports and other materials required to be filed by
the Company thereunder with the SEC during the preceding twelve months.  As of
the Closing Date, the Company is not a “shell company” nor “former shell
company” as those terms are employed in Rule 144 under the Securities Act.  The
Company is, and has no reason to believe that it will not in the foreseeable
future continue to be in compliance with all such listing and maintenance
requirements.
 
(w)       Application of Takeover Protections.  The Company and the Board of
Directors will have taken as of the Closing Date all necessary action, if any,
in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Company’s certificate of
incorporation (or similar charter documents) or the laws of its state of
incorporation that is or could become applicable to the Purchasers as a result
of the Purchasers and the Company fulfilling their obligations or exercising
their rights under the Transaction Documents, including without limitation as a
result of the Company’s issuance of the Securities and the Purchasers’ ownership
of the Securities.
 
(x)         Disclosure.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company confirms that neither it nor any other Person acting on its behalf has
provided any of the Purchasers or their agents or counsel with any information
that it believes constitutes or might constitute material, non-public
information.  The Company understands and confirms that the Purchasers will rely
on the foregoing representation in effecting transactions in securities of the
Company.  All of the disclosure furnished by or on behalf of the Company to the
Purchasers regarding the Company and its Subsidiaries, their respective
businesses and the transactions contemplated hereby, including the Disclosure
Schedules to this Agreement, when taken together as a whole, is true and correct
and does not contain any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements made therein, in
light of the circumstances under which they were made, not misleading.  The
press releases disseminated by the Company during the twelve months preceding
the date of this Agreement taken as a whole do not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made and when made, not misleading. The
Company acknowledges and agrees that no Purchaser makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth herein.
 
 
18

--------------------------------------------------------------------------------

 
 
(y)        No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of: (i) the Securities Act which would require the registration of
any such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.
 
(z)         Solvency.  Based on the consolidated financial condition of the
Company as of the Closing Date, and the Company’s good faith estimate of the
fair market value of its assets, after giving effect to the receipt by the
Company of the proceeds from the sale of the Securities hereunder: (i) the fair
saleable value of the Company’s assets exceeds the amount that will be required
to be paid on or in respect of the Company’s existing debts and other
liabilities (including known contingent liabilities) as they mature, (ii) the
Company’s assets do not constitute unreasonably small capital to carry on its
business as now conducted and as proposed to be conducted including its capital
needs taking into account the particular capital requirements of the business
conducted by the Company, consolidated and projected capital requirements and
capital availability thereof, and (iii) the current cash flow of the Company,
together with the proceeds the Company would receive, were it to liquidate all
of its assets, after taking into account all anticipated uses of the cash, would
be sufficient to pay all amounts on or in respect of its liabilities when such
amounts are required to be paid.  The Company does not intend to incur debts
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts of cash to be payable on or in respect of its debt).  The
Company has no knowledge of any facts or circumstances which lead it to believe
that it will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from the Closing
Date.  Schedule 3.1(z) sets forth as of the date hereof all outstanding liens
secured and unsecured Indebtedness of the Company or any Subsidiary, or for
which the Company or any Subsidiary has commitments.  For the purposes of this
Agreement, “Indebtedness” means (x) any liabilities for borrowed money or
amounts owed in excess of $100,000 other than  (i) trade accounts payable
incurred by the Company and its Subsidiaries in the ordinary course of business
or (ii) debt financing from a licensed United States bank regularly engaged in
such lending activity which may include the issuance of a nominal amount of
warrants or options exercisable at or above the Conversion Price which would
then be in effect, and (y) all guaranties, endorsements and other contingent
obligations in respect of indebtedness of others, whether or not the same are or
should be reflected in the Company’s balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business, but
excluding trade accounts payable incurred by the Company and its Subsidiaries in
the ordinary course of business; and (z) the present value of any lease payments
in excess of $100,000 due under leases required to be capitalized in accordance
with GAAP.  Neither the Company nor any Subsidiary is in default with respect to
any Indebtedness.
 
(aa)      Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all United
States federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply.  There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim.
 
 
19

--------------------------------------------------------------------------------

 
 
(bb)     Foreign Corrupt Practices.  Neither the Company nor any Subsidiary, nor
to the knowledge of the Company or any Subsidiary, any agent or other person
acting on behalf of the Company or any Subsidiary, has: (i) directly or
indirectly, used any funds for unlawful contributions, gifts, entertainment or
other unlawful expenses related to foreign or domestic political activity, (ii)
made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (iii) failed to disclose fully any contribution made by the
Company or any Subsidiary (or made by any person acting on its behalf of which
the Company is aware) which is  in violation of law or (iv) violated in any
material respect any provision of FCPA.
 
(cc)      Accountants and Lawyers.  The Company’s accounting firm is set forth
on Schedule 3.1(cc) of the Disclosure Schedules.  To the knowledge and belief of
the Company, such accounting firm: (i) is a registered public accounting firm as
required by the Exchange Act and (ii) shall express its opinion with respect to
the financial statements to be included in the Company’s Annual Report for the
fiscal year ending December 31, 2013. There are no disagreements of any kind
presently existing, or reasonably anticipated by the Company to arise, between
the Company and the accountants and lawyers formerly or presently employed by
the Company and the Company is current with respect to any fees owed to its
accountants and lawyers which could affect the Company’s ability to perform any
of its obligations under any of the Transaction Documents.
 
(dd)      Acknowledgment Regarding Purchasers’ Purchase of Securities.  The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated thereby.  The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the Securities.  The Company
further represents to each Purchaser that the Company’s decision to enter into
this Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.
 
 (ee)     Acknowledgment Regarding Purchaser’s Trading Activity.  Anything in
this Agreement or elsewhere herein to the contrary notwithstanding (except for
Section 4.16 hereof), it is understood and acknowledged by the Company that: (i)
none of the Purchasers has been asked by the Company to agree, nor has any
Purchaser agreed, to desist from purchasing or selling, long and/or short,
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold the Securities for any specified term, (ii) past or
future open market or other transactions by any Purchaser, specifically
including, without limitation, Short Sales or “derivative” transactions, before
or after the closing of this or future private placement transactions, may
negatively impact the market price of the Company’s publicly-traded securities,
(iii) any Purchaser, and counter-parties in “derivative” transactions to which
any such Purchaser is a party, directly or indirectly, may presently have a
“short” position in the Common Stock and (iv) each Purchaser shall not be deemed
to have any affiliation with or control over any arm’s length counter-party in
any “derivative” transaction.  The Company further understands and acknowledges
that (y) one or more Purchasers may engage in hedging activities at various
times during the period that the Securities are outstanding, including, without
limitation, during the periods that the value of the Underlying Shares
deliverable with respect to Securities are being determined, and (z) such
hedging activities (if any) could reduce the value of the existing stockholders'
equity interests in the Company at and after the time that the hedging
activities are being conducted.  The Company acknowledges that such
aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents, provided that such activities do not breach the
Investors’ representations made in Section 3.2 of this Agreement.
 
 
20

--------------------------------------------------------------------------------

 
 
(ff)       Regulation M Compliance.  The Company has not, and to its knowledge
no one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.
 
(gg)     Money Laundering.  The operations of the Company and its Subsidiaries
are and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any Subsidiary with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company or any Subsidiary, threatened.
 
(hh)      Stock Option Plans. Each stock option granted by the Company under the
Stock Option Plan was granted (i) in accordance with the terms of the Stock
Option Plan and (ii) with an exercise price at least equal to the fair market
value of the Common Stock on the date such stock option would be considered
granted under GAAP and applicable law. No stock option granted under the Stock
Option Plan has been backdated.  The Company has not knowingly granted, and
there is no and has been no Company policy or practice to knowingly grant, stock
options prior to, or otherwise knowingly coordinate the grant of stock options
with, the release or other public announcement of material information regarding
the Company or its Subsidiaries or their financial results or prospects.
 
(ii)        Office of Foreign Assets Control.  Neither the Company nor any
Subsidiary nor, to the Company's knowledge, any director, officer, agent,
employee or affiliate of the Company is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”).
 
(jj)        Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Securities by the
Company to the Purchasers as contemplated hereby. The issuance and sale of the
Securities hereunder does not contravene the rules and regulations of the
Trading Market.
 
(kk)      No General Solicitation.  Neither the Company nor any person acting on
behalf of the Company has offered or sold any of the Securities by any form of
general solicitation or general advertising.  The Company has offered the
Securities for sale only to the Purchasers and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.
 
(ll)        Listing and Maintenance Requirements.   The Common Stock is quoted
on the OTCQB under the symbol ASPW.  The Company has not, in the twenty-four
(24) months preceding the date hereof, received notice from any Trading Market
on which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market.
 
(mm)    Survival.  The foregoing representations and warranties shall survive
the Closing Date.
 
 
21

--------------------------------------------------------------------------------

 
 
3.2           Representations and Warranties of the Purchasers.    Each
Purchaser, for itself and for no other Purchaser, hereby represents and warrants
as of the date hereof and as of the Closing Date to the Company as follows
(unless as of a specific date therein):
 
(a)           Organization; Authority.  Such Purchaser is either an individual
or an entity duly incorporated or formed, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation with full
right, corporate, partnership, limited liability company or similar power and
authority to enter into and to consummate the transactions contemplated by the
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of the Transaction Documents and
performance by such Purchaser of the transactions contemplated by the
Transaction Documents have been duly authorized by all necessary corporate,
partnership, limited liability company or similar action, as applicable, on the
part of such Purchaser.  Each Transaction Document to which it is a party has
been duly executed by such Purchaser, and when delivered by such Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Purchaser, enforceable against it in accordance with its
terms, except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) to the extent the indemnification
provisions contained in this Agreement may be limited by applicable law and
principles of public policy.
 
(b)           Understandings or Arrangements.  Such Purchaser understands that
the Securities are “restricted securities” and have not been registered under
the Securities Act or any applicable state securities law and is acquiring the
Securities as principal for its own account and not with a view to or for
distributing or reselling such Securities or any part thereof in violation of
the Securities Act or any applicable state securities law, has no present
intention of distributing any of such Securities in violation of the Securities
Act or any applicable state securities law and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Securities in violation of the Securities Act or any
applicable state securities law (this representation and warranty not limiting
such Purchaser’s right to sell the Securities pursuant to a Registration
Statement or otherwise in compliance with applicable federal and state
securities laws).  Such Purchaser is acquiring the Securities hereunder in the
ordinary course of its business.
 
(c)           Purchaser Status.  At the time such Purchaser was offered the
Securities, it was, and as of the date hereof it is, and on each date on which
it exercises any Warrants or converts any shares of Preferred Stock it will be
either: (i) an “accredited investor” as defined in Rule 501(a)(1), (a)(2),
(a)(3), (a)(7) or (a)(8) under the Securities Act or (ii) a “qualified
institutional buyer” as defined in Rule 144A(a) under the Securities Act.  Such
Purchaser is not required to be registered as a broker-dealer under Section 15
of the Exchange Act. Such Purchaser has the authority and is duly and legally
qualified to purchase and own the Securities. Such Purchaser is able to bear the
risk of such investment for an indefinite period and to afford a complete loss
thereof. Such Purchaser has provided the information in the Accredited Investor
Questionnaire attached hereto as Exhibit F (the “Investor Questionnaire”). The
information set forth on the signature pages hereto and the Investor
Questionnaire regarding such Purchaser is true and complete in all respects.
Except as disclosed in the Investor Questionnaire, such Purchaser has had no
position, office or other material relationship within the past three years with
the Company or Persons (as defined below) known to such Purchaser to be
affiliates of the Company, and is not a member of the Financial Industry
Regulatory Authority or an “associated person” (as such term is defined under
the FINRA Membership and Registration Rules Section 1011).
 
 
22

--------------------------------------------------------------------------------

 
 
(d)           Experience of Such Purchaser.  Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment.  Such Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.
 
(e)           Information on Company. Such Purchaser has been furnished with or
has had access to the EDGAR Website of the Commission to the Company’s filings
made with the Commission during the period from the date that is two years
preceding the date hereof through the tenth business day preceding the Initial
Closing Date in which such Purchaser purchases Securities hereunder, including
but not limited to the Company’s amended registration statement on Form S-1
filed with the Commission on October 3, 2013 (hereinafter referred to
collectively as the “Reports”).  Purchasers are not deemed to have any knowledge
of any information not included in the Reports unless such information is
delivered in the manner described in the next sentence.  In addition, such
Purchaser may have received in writing from the Company such other information
concerning its operations, financial condition and other matters as such
Purchaser has requested, identified thereon as OTHER WRITTEN INFORMATION (such
other information is collectively, the “Other Written Information”). Such
Purchaser believes that it has received all the information such Purchaser
considers necessary or appropriate for deciding whether to purchase the
Securities and considered all factors such Purchaser deems material in deciding
on the advisability of investing in the Securities.  Such Purchaser was afforded
(i) the opportunity to ask such questions as such Purchaser deemed necessary of,
and to receive answers from, representatives of the Company concerning the
merits and risks of acquiring the Securities; (ii) the right of access to
information about the Company and its financial condition, results of
operations, business, properties, management and prospects sufficient to enable
such Purchaser to evaluate the Securities; and (iii) the opportunity to obtain
such additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to acquiring the Securities.
 
(f)           Compliance with Securities Act; Reliance on Exemptions. Such
Purchaser understands and agrees that the Securities have not been registered
under the 1933 Act or any applicable state securities laws, by reason of their
issuance in a transaction that does not require registration under the 1933 Act,
and that such Securities must be held indefinitely unless a subsequent
disposition is registered under the 1933 Act or any applicable state securities
laws or is exempt from such registration. Such Purchaser understands and agrees
that the Securities are being offered and sold to such Purchaser in reliance on
specific exemptions from the registration requirements of United States federal
and state securities laws and regulations and that the Company is relying in
part upon the truth and accuracy of, and such Purchaser’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
such Purchaser set forth herein in order to determine the availability of such
exemptions and the eligibility of such Purchaser to acquire the Securities.
 
(g)           Communication of Offer. Such Purchaser is not purchasing the
Securities as a result of any “general solicitation” or “general advertising,”
as such terms are defined in Regulation D, which includes, but is not limited
to, any advertisement, article, notice or other communication regarding the
Securities published in any newspaper, magazine or similar media or on the
internet or broadcast over television, radio or the internet or presented at any
seminar or any other general solicitation or general advertisement.
 
(h)           No Governmental Review. Such Purchaser understands that no United
States federal or state agency or any other governmental or state agency has
passed on or made recommendations or endorsement of the Securities or the
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.
 
 
23

--------------------------------------------------------------------------------

 
 
(i)             No Conflicts. The execution, delivery and performance of this
Agreement and performance under the other Transaction Documents and the
consummation by such Purchaser of the transactions contemplated hereby and
thereby or relating hereto or thereto do not and will not (i) result in a
violation of such Purchaser’s charter documents, bylaws or other organizational
documents, if applicable, (ii) conflict with nor constitute a default (or an
event which with notice or lapse of time or both would become a default) under
any agreement to which such Purchaser is a party, nor (iii) result in a
violation of any law, rule, or regulation, or any order, judgment or decree of
any court or governmental agency applicable to such Purchaser or its properties
(except for such conflicts, defaults and violations as would not, individually
or in the aggregate, have a material adverse effect on such Purchaser). Such
Purchaser is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency in order
for it to execute, deliver or perform any of its obligations under this
Agreement or perform under the other Transaction Documents nor to purchase the
Securities in accordance with the terms hereof, provided that for purposes of
the representation made in this sentence, such Purchaser is assuming and relying
upon the accuracy of the relevant representations and agreements of the Company
herein.
 
(j)             Survival. The foregoing representations and warranties shall
survive the Closing Date.
 
The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.
 
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1           Transfer Restrictions.
 
(a)           The Securities may only be disposed of in compliance with state
and federal securities laws.  In connection with any transfer of Securities
other than pursuant to an effective registration statement or Rule 144, to the
Company or to an Affiliate of a Purchaser or in connection with a pledge as
contemplated in Section 4.1(b), the Company may require the transferor thereof
to provide to the Company at the Company’s expense, an opinion of counsel
selected by the transferor and reasonably acceptable to the Company, the form
and substance of which opinion shall be reasonably satisfactory to the Company,
to the effect that such transfer does not require registration of such
transferred Securities under the Securities Act.  As a condition of transfer,
any such transferee shall agree in writing to be bound by the terms of this
Agreement and the Registration Statement and and shall have the rights and
obligations of a Purchaser under this Agreement and the Registration Rights
Agreement.
 
(b)           The Purchasers agree to the imprinting, so long as is required by
this Section 4.1, of a legend on any of the Securities in the following form:
 
 [NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE] [CONVERTIBLE]] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY [AND THE SECURITIES ISSUABLE UPON
[EXERCISE] [CONVERSION] OF THIS SECURITY] MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.
 
 
24

--------------------------------------------------------------------------------

 
 
The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and the Registration Rights Agreement and, if required under the terms of such
arrangement, such Purchaser may transfer pledge or secure Securities to the
pledgees or secured parties.  Such a pledge or transfer would not be subject to
approval of the Company and no legal opinion of legal counsel of the pledgee,
secured party or pledgor shall be required in connection therewith.  Further, no
notice shall be required of such pledge.  At the appropriate Purchaser’s
expense, the Company will execute and deliver such reasonable documentation as a
pledgee or secured party of Securities may reasonably request in connection with
a pledge or transfer of the Securities, including, if the Securities are subject
to registration pursuant to the Registration Rights Agreement, the preparation
and filing of any required prospectus supplement under Rule 424(b)(3) under the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of selling stockholders thereunder.
 
(c)           Certificates evidencing the Underlying Shares shall not contain
any legend (including the legend set forth in Section 4.1(b) hereof): (i) while
a registration statement (including the Registration Statement) covering the
resale of such security is effective under the Securities Act, (ii) following
any sale of such Underlying Shares pursuant to Rule 144, (iii) if such
Underlying Shares are eligible for sale under Rule 144, without the requirement
for the Company to be in compliance with the current public information required
under Rule 144 as to such Underlying Shares and without volume or manner-of-sale
restrictions or (iv) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission). The Company shall cause
its counsel to issue a legal opinion to the Transfer Agent promptly after the
Effective Date if required by the Transfer Agent to effect the removal of the
legend hereunder. If all or any shares of Preferred Stock are converted or any
portion of a Warrant is exercised at a time when there is an effective
registration statement to cover the resale of the Underlying Shares, or if such
Underlying Shares may be sold under Rule 144 or if such legend is not otherwise
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission) then
such Underlying Shares shall be issued free of all legends.  The Company agrees
that following such time as such legend is no longer required under this Section
4.1(c), it will, no later than five Trading Days following the delivery by a
Purchaser to the Company or the Transfer Agent of a certificate representing
Underlying Shares, as applicable, issued with a restrictive legend (such fifth
Trading Day, the “Legend Removal Date”), deliver or cause to be delivered to
such Purchaser a certificate representing such shares that is free from all
restrictive and other legends (however, the Corporation shall use reasonable
best efforts to deliver such shares within three (3) Trading Days).  The Company
may not make any notation on its records or give instructions to the Transfer
Agent that enlarge the restrictions on transfer set forth in this Section 4.  In
lieu of delivering physical certificates representing the unlegended shares,
upon request of a Purchaser, so long as the certificates therefor do not bear a
legend and the Purchaser is not obligated to return such certificate for the
placement of a legend thereon, the Company shall cause its transfer agent to
electronically transmit the unlegended shares by crediting the account of
Purchaser’s prime broker with the Depository Trust Company through its Deposit
Withdrawal At Custodian system, provided that the Company’s Common Stock is DTC
eligible and the Company’s transfer agent participates in the Deposit Withdrawal
at Custodian system.  Such delivery must be made on or before the Legend Removal
Date.
 
 
25

--------------------------------------------------------------------------------

 
 
(d)           In addition to such Purchaser’s other available remedies, the
Company shall pay to a Purchaser, in cash, as partial liquidated damages and not
as a penalty, for each $1,000 of Underlying Shares (based on the VWAP of the
Common Stock on the date such Securities are submitted to the Transfer Agent)
delivered for removal of the restrictive legend and subject to Section 4.1(c),
$10 per Trading Day for each Trading Day after the Legend Removal Date
(increasing to $20 per Trading Day after the tenth Trading Day) until such
certificate is delivered without a legend.  Nothing herein shall limit such
Purchaser’s right to pursue actual damages for the Company’s failure to deliver
certificates representing any Securities as required by the Transaction
Documents, and such Purchaser shall have the right to pursue all remedies
available to it at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief.
 
(e)           In the event a Purchaser shall request delivery of unlegended
shares as described in this Section 4.1 and the Company is required to deliver
such unlegended shares, the Company may not refuse to deliver unlegended shares
based on any claim that such Purchaser or anyone associated or affiliated with
such Purchaser has not complied with Purchaser’s obligations under the
Transaction Documents, or for any other reason, unless, an injunction or
temporary restraining order from a court, on notice, restraining and or
enjoining delivery of such unlegended shares shall have been sought and obtained
by the Company and the Company has posted a surety bond for the benefit of such
Purchaser in the amount of the greater of (i) 15% of the amount of the aggregate
purchase price of the Underlying Shares which is subject to the injunction or
temporary restraining order, or (ii) the VWAP of the Common Stock on the trading
day before the issue date of the injunction multiplied by the number of
unlegended shares to be subject to the injunction,  which bond shall remain in
effect until the completion of arbitration/’litigation of the dispute and the
proceeds of which shall be payable to such Purchaser to the extent Purchaser
obtains judgment in Purchaser’s favor.
 
(f)            Buy-In. In addition to any other rights available to Purchaser,
if the Company fails to deliver to a Purchaser unlegended shares as required
pursuant to this Agreement and after the Legend Removal Date the Purchaser, or a
broker on the Purchaser’s behalf, purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by such
Purchaser of the shares of Common Stock which the Purchaser was entitled to
receive in unlegended form from the Company (a “Buy-In”), then the Company shall
promptly pay in cash to the Purchaser (in addition to any remedies available to
or elected by the Purchaser) the amount, if any, by which (A) the Purchaser’s
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (B) the aggregate purchase price of the shares
of Common Stock delivered to the Company for reissuance as unlegended shares
together with interest thereon at a rate of 15% per annum accruing until such
amount and any accrued interest thereon is paid in full (which amount shall be
paid as liquidated damages and not as a penalty). For example, if a Purchaser
purchases shares of Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to $10,000 of purchase price of Shares delivered to
the Company for reissuance as unlegended shares, the Company shall be required
to pay the Purchaser $1,000, plus interest, if any. The Purchaser shall provide
the Company written notice indicating the amounts payable to the Purchaser in
respect of the Buy-In.
 
(g)           Each Purchaser, severally and not jointly with the other
Purchasers, agrees with the Company that such Purchaser will sell the Securities
pursuant to either the registration requirements of the Securities Act,
including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Securities are sold pursuant to a registration statement,
they will be sold in compliance with the plan of distribution set forth therein,
and acknowledges that the removal of the restrictive legend from certificates
representing Securities as set forth in this Section 4.1 is predicated upon the
Company’s reliance upon this understanding.
 
 
26

--------------------------------------------------------------------------------

 
 
4.2           Acknowledgment of Dilution.  The Company acknowledges that the
issuance of the Securities may result in dilution of the outstanding shares of
Common Stock, which dilution may be substantial under certain market
conditions.  The Company further acknowledges that its obligations under the
Transaction Documents, including, without limitation, its obligation to issue
the Underlying Shares pursuant to the Transaction Documents, are unconditional
and absolute and not subject to any right of set off, counterclaim, delay or
reduction, regardless of the effect of any such dilution or any claim the
Company may have against any Purchaser and regardless of the dilutive effect
that such issuance may have on the ownership of the other stockholders of the
Company.
 
4.3           Furnishing of Information; Public Information.
 
(a)           Until no Purchaser owns any Securities, the Company covenants to
maintain the registration of the Common Stock under Section 12(b) or 12(g) of
the Exchange Act and to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act and file such reports
even if the Company is not then subject to the reporting requirements of the
Exchange Act.
 
(b)           At any time commencing on the Initial Closing Date and ending at
such time that all of the Securities may be sold without the requirement for the
Company to be in compliance with Rule 144(c)(1) and otherwise without
restriction or limitation pursuant to Rule 144, if the Company shall fail for
any reason to satisfy the current public information requirement under Rule
144(c) (a “Public Information Failure”) then, in addition to such Purchaser’s
other available remedies, the Company shall pay to a Purchaser, in cash, as
partial liquidated damages and not as a penalty, by reason of any such delay in
or reduction of its ability to sell the Securities, an amount in cash equal to
two percent (2.0%) of the aggregate Stated Value of Preferred Stock held by such
Purchaser on the day of a Public Information Failure and on every thirtieth
(30th) day (pro-rated for periods totaling less than thirty days) thereafter
until the earlier of (a) the date such Public Information Failure is cured and
(b) such time that such public information is no longer required  for the
Purchasers to transfer the Underlying Shares pursuant to Rule 144.  The payments
to which a Purchaser shall be entitled pursuant to this Section 4.3(b) are
referred to herein as “Public Information Failure Payments.”  Public Information
Failure Payments shall be paid on the earlier of (i) the last day of the
calendar month during which such Public Information Failure Payments are
incurred and (ii) the third (3rd) Business Day after the event or failure giving
rise to the Public Information Failure Payments is cured.  In the event the
Company fails to make Public Information Failure Payments in a timely manner,
such Public Information Failure Payments shall bear interest at the rate of 1.5%
per month (prorated for partial months) until paid in full. Nothing herein shall
limit such Purchaser’s right to pursue actual damages for the Public Information
Failure, and such Purchaser shall have the right to pursue all remedies
available to it at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief.
 
4.4           Integration.  The Company shall not sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Securities in a manner that would require the registration
under the Securities Act of the sale of the Securities or that would be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any Trading Market such that it would require shareholder
approval prior to the closing of such other transaction unless shareholder
approval is obtained before the closing of such subsequent transaction.
 
 
27

--------------------------------------------------------------------------------

 
 
4.5           Conversion and Exercise Procedures.  Each of the form of Notice of
Exercise included in the Warrants and the form of Notice of Conversion included
in the Certificate of Designation set forth the totality of the procedures
required of the Purchasers in order to exercise the Warrants or convert the
Preferred Stock.  No additional legal opinion, other information or instructions
shall be required of the Purchasers to exercise their Warrants or convert their
Preferred Stock.  The Company shall honor exercises of the Warrants and
conversions of the Preferred Stock and shall deliver Underlying Shares in
accordance with the terms, conditions and time periods set forth in the
Transaction Documents.
 
4.6           Securities Laws Disclosure; Publicity.  The Company shall, by 9:00
a.m. (New York City time) on the third (3rd) Trading Day immediately following
each Closing Date, issue a press release disclosing the material terms of the
transactions contemplated hereby, and shall file a Current Report on Form 8-K
including the Transaction Documents as exhibits thereto within one Business Day
of the date hereof.  From and after the issuance of such press release and Form
8-K, the Company represents to the Purchasers that it shall have publicly
disclosed all material, non-public information delivered to any of the
Purchasers by the Company or any of its Subsidiaries, or any of their respective
officers, directors, employees or agents in connection with the transactions
contemplated by the Transaction Documents. The Company and each Purchaser shall
consult with each other in issuing any other press releases with respect to the
transactions contemplated hereby, and neither the Company nor any Purchaser
shall issue any such press release nor otherwise make any such public statement
without the prior consent of the Company, with respect to any press release of
any Purchaser, or without the prior consent of each Purchaser, with respect to
any press release of the Company, which consent shall not unreasonably be
withheld or delayed, except if such disclosure is required by law, in which case
the disclosing party shall promptly provide the other party with prior notice of
such public statement or communication.  Notwithstanding the foregoing, the
Company shall not publicly disclose the name of any Purchaser, or include the
name of any Purchaser in any filing with the Commission or any regulatory agency
or Trading Market unless the name of such Purchaser is already included in the
body of the Transaction Documents, without the prior written consent of such
Purchaser, except: (a) as required by federal or state securities law in
connection with the filing of final Transaction Documents with the Commission
and (b) to the extent such disclosure is required by law or Trading Market
regulations, in which case the Company shall provide the Purchasers with prior
notice of such disclosure permitted under this clause (b).
 
4.7           Shareholder Rights Plan.  No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that any
Purchaser is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that any Purchaser could be deemed to trigger the provisions of
any such plan or arrangement, by virtue of receiving Securities under the
Transaction Documents or under any other agreement between the Company and the
Purchasers.
 
4.8           Non-Public Information.  Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
the Company covenants and agrees that neither it, nor any other Person acting on
its behalf, will provide any Purchaser or its agents or counsel with any
information that the Company believes constitutes material non-public
information, unless prior thereto such Purchaser shall have entered into a
written agreement with the Company regarding the confidentiality and use of such
information.  The Company understands and confirms that each Purchaser shall be
relying on the foregoing covenant in effecting transactions in securities of the
Company.
 
 
28

--------------------------------------------------------------------------------

 
 
4.9           Use of Proceeds.   Except as set forth on Schedule 4.9, the
Company shall use the net proceeds from the sale of the Securities hereunder for
working capital purposes and shall not use such proceeds: (a) for the
satisfaction of any portion of the Company’s debt (other than payment of trade
payables in the ordinary course of the Company’s business and prior practices),
(b) for the redemption of any Common Stock or Common Stock Equivalents, (c) for
the settlement of any outstanding litigation or (d) in violation of FCPA or OFAC
regulations.  The proceeds of the offering will be employed by the Company
substantially for the purposes set forth on Schedule 4.9.
 
4.10         Indemnification of Purchasers.   Subject to the provisions of this
Section 4.10, the Company will indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against Purchaser
Parties in any capacity, or any of them or their respective Affiliates, by any
stockholder of the Company who is not an Affiliate of such Purchaser Party, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon a breach of such Purchaser Party’s
representations, warranties or covenants under the Transaction Documents or any
agreements or understandings such Purchaser Party may have with any such
stockholder or any violations by such  Purchaser Party of state or federal
securities laws or any conduct by such Purchaser Party which constitutes fraud,
gross negligence, willful misconduct or malfeasance). If any action shall be
brought against any Purchaser Party in respect of which indemnity may be sought
pursuant to this Agreement, such Purchaser Party shall promptly notify the
Company in writing, and the Company shall have the right to assume the defense
thereof with counsel of its own choosing reasonably acceptable to the Purchaser
Party. Any Purchaser Party shall have the right to employ separate counsel in
any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Purchaser Party except
to the extent that (i) the employment thereof has been specifically authorized
by the Company in writing, (ii) the Company has failed after a reasonable period
of time to assume such defense and to employ counsel or (iii) in such action
there is, in the reasonable opinion of counsel, a material conflict on any
material issue between the position of the Company and the position of such
Purchaser Party, in which case the Company shall be responsible for the
reasonable fees and expenses of no more than one such separate counsel.  The
Company will not be liable to any Purchaser Party under this Agreement (y) for
any settlement by a Purchaser Party effected without the Company’s prior written
consent, which shall not be unreasonably withheld or delayed; or (z) to the
extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Purchaser Party’s breach of its representations, warranties
or covenants under the Transaction Documents or any agreements or understandings
such Purchaser Party may have with any such stockholder or any violations by
such  Purchaser Party of state or federal securities laws or any conduct by such
Purchaser Party which constitutes fraud, gross negligence, willful misconduct or
malfeasance.  The indemnification required by this Section 4.10 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or are incurred.  The indemnity
agreements contained herein shall be in addition to any cause of action or
similar right of any Purchaser Party against the Company or others and any
liabilities the Company may be subject to pursuant to law.
 
 
29

--------------------------------------------------------------------------------

 
 
4.11         Reservation and Listing of Securities.
 
(a)           The Company shall maintain a reserve from its duly authorized
shares of Common Stock for issuance pursuant to the Transaction Documents in
such amount as may then be required to fulfill its obligations in full under the
Transaction Documents, but not less than the Required Minimum.
 
(b)           If, on any date, the number of authorized but unissued (and
otherwise unreserved) shares of Common Stock is less than the Required Minimum
on such date, then the Board of Directors shall amend the Company’s certificate
or articles of incorporation to increase the number of authorized but unissued
shares of Common Stock to at least the Required Minimum at such time, as soon as
possible and in any event not later than the 60th day after such date.
 
(c)           The Company hereby agrees to maintain the listing or quotation of
the Common Stock on the Trading Market on which it is currently listed, and
concurrently with each Closing, the Company shall apply to list or quote all of
the Underlying Shares at least equal to the Required Minimum on such Trading
Market and promptly secure the listing of all of the Underlying Shares at least
equal to the Required Minimum on such Trading Market. The Company further
agrees, if the Company applies to have the Common Stock traded on any other
Trading Market, it will then include in such application all of the Underlying
Shares at least equal to the Required Minimum, and will take such other action
as is necessary to cause all of the Underlying Shares at least equal to the
Required Minimum to be listed or quoted on such other Trading Market as promptly
as possible.  The Company will then take all action necessary to continue the
listing or quotation and trading of its Common Stock on a Trading Market until
the later of (i) at least five years after the Closing Date, and (ii) for so
long as the Warrants are outstanding, and will comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
the Trading Market at least until five years after the Closing Date and for so
long as the Warrants are outstanding.  In the event the aforedescribed listing
is not continuously maintained for five years after the Closing Date (a “Listing
Default”), then in addition to any other rights the Purchasers may have
hereunder or under applicable law, on the first day of a Listing Default and on
each monthly anniversary of each such Listing Default date (if the applicable
Listing Default shall not have been cured by such date) until the applicable
Listing Default is cured, the Company shall pay to each Purchaser an amount in
cash, as partial liquidated damages and not as a penalty, equal to 2% of the
aggregate Subscription Amount and purchase price of Warrant Shares held by such
Purchaser on the day of a Listing Default and on every thirtieth day (pro-rated
for periods less than thirty days) thereafter until the date such Listing
Default is cured.  If the Company fails to pay any liquidated damages pursuant
to this Section in a timely manner, the Company will pay interest thereon at a
rate of 1.5% per month (pro-rated for partial months) to the Purchaser.
 
4.12         Form D; Blue Sky Filings.  The Company agrees to timely file a Form
D with respect to the Securities as required under Regulation D and to provide a
copy thereof, promptly upon request of any Purchaser. The Company shall take
such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for, or to qualify the Securities for, sale to the
Purchasers at the Closing under applicable securities or “Blue Sky” laws of the
states of the United States, and shall provide evidence of such actions promptly
upon request of any Purchaser.
 
 
30

--------------------------------------------------------------------------------

 
 
4.13          Subsequent Equity Sales.   Without prior written approval from
Holder, from the date hereof until such time as the Preferred Stock and Warrants
are no longer outstanding, the Company will not, without the consent of the
Purchasers, enter into any Equity Line of Credit or similar agreement, nor issue
nor agree to issue any common stock, floating or Variable Priced Equity Linked
Instruments nor any of the foregoing or equity with price reset rights (subject
to adjustment for stock splits, distributions, dividends, recapitalizations and
the like) (collectively, the “Variable Rate Transaction”).   For purposes
hereof, “Equity Line of Credit” shall include any transaction involving a
written agreement between the Company and an investor or underwriter whereby the
Company has the right to “put” its securities to the investor or underwriter
over an agreed period of time and at an agreed price or price formula, and
“Variable Priced Equity Linked Instruments” shall include: (A) any debt or
equity securities which are convertible into, exercisable or exchangeable for,
or carry the right to receive additional shares of Common Stock either (1) at
any conversion, exercise or exchange rate or other price that is based upon
and/or varies with the trading prices of or quotations for Common Stock at any
time after the initial issuance of such debt or equity security, or (2) with a
fixed conversion, exercise or exchange price that is subject to being reset at
some future date at any time after the initial issuance of such debt or equity
security due to a change in the market price of the Company’s Common Stock since
date of initial issuance, and (B) any amortizing convertible security which
amortizes prior to its maturity date, where the Company is required or has the
option to (or any investor in such transaction has the option to require the
Company to) make such amortization payments in shares of Common Stock which are
valued at a price that is based upon and/or varies with the trading prices of or
quotations for Common Stock at any time after the initial issuance of such debt
or equity security (whether or not such payments in stock are subject to certain
equity conditions).  For purposes of determining the total consideration for a
convertible instrument (including a right to purchase equity of the Company)
issued, subject to an original issue or similar discount or which principal
amount is directly or indirectly increased after issuance, the consideration
will be deemed to be the actual cash amount received by the Company in
consideration of the original issuance of such convertible instrument.  Until
twenty-four (24) months after the Initial Closing Date, the Company will not
issue any Common Stock or Common Stock Equivalents to officers, directors,
employees, consultants and service providers of the Company except in the
amounts and on the terms set forth on Schedule 4.13.  Except as may be issued to
the Purchasers pursuant to this Agreement, the Company will not issue or reissue
any Preferred Stock.   For so long as Preferred Stock or Warrants are
outstanding, the Company will not amend the terms of any securities or Common
Stock Equivalents or of any agreement outstanding or in effect as of the date of
this Agreement pursuant to which same were or may be acquired nor issue any
Common Stock or Common Stock Equivalents, if such issuance or the result of such
amendment would be at an effective price per share of Common Stock less than the
higher of the Conversion Price or Warrant Exercise Price in effect at the time
of such lower price issuance or amendment or would be issued or made on terms
more favorable to such other holder or recipient than the Purchaser, with
respect to the terms of the offering pursuant to the Transaction Documents.  For
so long as any Preferred Stock is outstanding, the Company will not incur any
Indebtedness.
 
4.14         Equal Treatment of Purchasers.  No consideration (including any
modification of any Transaction Document) shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of this
Agreement unless the same consideration is also offered on a ratable basis to
all of the parties to this Agreement. For clarification purposes, this provision
constitutes a separate right granted to each Purchaser by the Company and
negotiated separately by each Purchaser, and is intended for the Company to
treat the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.
 
4.15         Capital Changes.  Until the one year anniversary of the Initial
Closing Date, the Company shall not undertake a reverse or forward stock split
or reclassification of the Common Stock without 10 days prior written notice to
the Purchasers, unless such reverse split is made in conjunction with the
listing of the Common Stock on a national securities exchange.
 
 
31

--------------------------------------------------------------------------------

 
 
4.16         Certain Transactions and Confidentiality. Each Purchaser, severally
and not jointly with the other Purchasers, covenants that neither it, nor any
Affiliate acting on its behalf or pursuant to any understanding with it will
execute any purchases or sales, including Short Sales, of any of the Company’s
securities during the period commencing with the execution of this Agreement and
ending at such time that the transactions contemplated by this Agreement are
first publicly announced pursuant to the initial press release or Form 8-K as
described in Section 4.6.  Each Purchaser, severally and not jointly with the
other Purchasers, covenants that until such time as the transactions
contemplated by this Agreement are publicly disclosed by the Company pursuant to
the initial press release or Form 8-K as described in Section 4.6, such
Purchaser will maintain the confidentiality of the existence and terms of this
transaction and the information included in the Transaction Documents and the
Disclosure Schedules.  Notwithstanding the foregoing, and notwithstanding
anything contained in this Agreement to the contrary, the Company expressly
acknowledges and agrees that (i) no Purchaser makes any representation, warranty
or covenant hereby that it will not engage in effecting transactions in any
securities of the Company after the time that the transactions contemplated by
this Agreement are first publicly announced pursuant to the initial press
release or Form 8-K as described in Section 4.6, (ii) no Purchaser shall be
restricted or prohibited from effecting any transactions in any securities of
the Company in accordance with applicable securities laws from and after the
time that the transactions contemplated by this Agreement are first publicly
announced in a press release or pursuant to the Form 8-K as described in Section
4.6 and (iii) no Purchaser shall have any duty of confidentiality to the Company
or its Subsidiaries after the filing of the Form 8-K or disclosed in the initial
press release as described in Section 4.6.  Notwithstanding the foregoing, in
the case of a Purchaser that is a multi-managed investment vehicle whereby
separate portfolio managers manage separate portions of such Purchaser’s assets
and the portfolio managers have no direct knowledge of the investment decisions
made by the portfolio managers managing other portions of such Purchaser’s
assets, the covenant set forth above shall only apply with respect to the
portion of assets managed by the portfolio manager that made the investment
decision to purchase the Securities covered by this Agreement.
 
4.17         Participation in Future Financing.
 
(a)           From the date hereof until the date that is the twelve month
anniversary of the Closing Date, upon any proposed issuance by the Company or
any of its Subsidiaries of Common Stock, Common Stock Equivalents for cash
consideration, Indebtedness or a combination thereof, other than (i) a rights
offering to all holders of Common Stock (which may include extending such rights
offering to holders of Preferred Stock) or (ii) an Exempt Issuance, (a
“Subsequent Financing”), each Purchaser shall have the right to participate in
up to an amount of the Subsequent Financing equal to 100% of the Subsequent
Financing (the “Participation Maximum”) on the same terms, conditions and price
provided for in the Subsequent Financing, unless the Subsequent Financing is an
underwritten public offering, in which case the Company shall offer each
Purchaser the right to participate in such public offering when it is lawful for
the Company to do so, but no Purchaser shall be entitled to purchase any
particular amount of such public offering.
 
(b)           At least seven (7) Trading Days prior to the closing of the
Subsequent Financing, the Company shall deliver to each Purchaser a written
notice of its intention to effect a Subsequent Financing (“Pre-Notice”), which
Pre-Notice shall ask such Purchaser if it wants to review the details of such
financing (such additional notice, a “Subsequent Financing Notice”).  Upon the
request of a Purchaser, and only upon a request by such Purchaser, for a
Subsequent Financing Notice, the Company shall promptly, but no later than one
(1) Trading Day after such request, deliver a Subsequent Financing Notice to
such Purchaser.  The requesting Purchaser shall be deemed to have acknowledged
that the Subsequent Financing Notice may contain material non-public
information.  The Subsequent Financing Notice shall describe in reasonable
detail the proposed terms of such Subsequent Financing, the amount of proceeds
intended to be raised thereunder and the Person or Persons through or with whom
such Subsequent Financing is proposed to be effected and shall include a term
sheet or similar document relating thereto as an attachment.
 
 
32

--------------------------------------------------------------------------------

 
 
(c)           Any Purchaser desiring to participate in such Subsequent Financing
must provide written notice to the Company by not later than 5:30 p.m. (New York
City time) on the fifth (5th) Trading Day after all of the Purchasers have
received the Pre-Notice that the Purchaser is willing to participate in the
Subsequent Financing, the amount of such Purchaser’s participation, and
representing and warranting that such Purchaser has such funds ready, willing,
and available for investment on the terms set forth in the Subsequent Financing
Notice.  If the Company receives no such notice from a Purchaser as of such
fifth (5th) Trading Day, such Purchaser shall be deemed to have notified the
Company that it does not elect to participate.
 
(d)           If by 5:30 p.m. (New York City time) on the fifth (5th ) Trading
Day after all of the Purchasers have received the Pre-Notice, notifications by
the Purchasers of their willingness to participate in the Subsequent Financing
(or to cause their designees to participate) is, in the aggregate, less than the
total amount of the Subsequent Financing, then the Company may affect the
remaining portion of such Subsequent Financing on the terms and with the Persons
set forth in the Subsequent Financing Notice.
 
(e)           If by 5:30 p.m. (New York City time) on the fifth (5th) Trading
Day after all of the Purchasers have received the Pre-Notice, the Company
receives responses to a Subsequent Financing Notice from Purchasers seeking to
purchase more than the aggregate amount of the Participation Maximum, each such
Purchaser shall have the right to purchase its Pro Rata Portion (as defined
below) of the Participation Maximum.  “Pro Rata Portion” means the ratio of (x)
the Subscription Amount of shares of Preferred Stock and Warrants purchased
hereunder by a Purchaser participating under this Section 4.17 and (y) the sum
of the aggregate Subscription Amounts of Securities purchased hereunder by all
Purchasers participating under this Section 4.17.
 
(f)           The Company must provide the Purchasers with a second Subsequent
Financing Notice, and the Purchasers will again have the right of participation
set forth above in this Section 4.17, if the Subsequent Financing subject to the
initial Subsequent Financing Notice is not consummated for any reason on the
terms set forth in such Subsequent Financing Notice within thirty (30) Trading
Days after the date of the initial Subsequent Financing Notice.
 
(g)           The Company and each Purchaser agree that if any Purchaser elects
to participate in the Subsequent Financing, the transaction documents related to
the Subsequent Financing shall not include any term or provision whereby such
Purchaser shall be required to agree to any restrictions on trading as to any of
the Securities purchased hereunder (for avoidance of doubt, the securities
purchased in the Subsequent  Financing shall not be considered securities
purchased hereunder) or be required to consent to any amendment to or
termination of, or grant any waiver, release or the like under or in connection
with, this Agreement, without the prior written consent of such Purchaser.
 
(h)           Notwithstanding anything to the contrary in this Section 4.17 and
unless otherwise agreed to by such Purchaser, the Company shall either confirm
in writing to such Purchaser that the transaction with respect to the Subsequent
Financing has been abandoned or shall publicly disclose its intention to issue
the securities in the Subsequent Financing, in either case in such a manner such
that such Purchaser will not be in possession of any material, non-public
information, by the tenth (10th) Business Day following delivery of the
Subsequent Financing Notice.  If by such tenth (10th) Business Day, no public
disclosure regarding a transaction with respect to the Subsequent Financing has
been made, and no notice regarding the abandonment of such transaction has been
received by such Purchaser, such transaction shall be deemed to have been
abandoned and such Purchaser shall not be deemed to be in possession of any
material, non-public information with respect to the Company or any of its
Subsidiaries.
 
 
33

--------------------------------------------------------------------------------

 
 
4.18         Reimbursement.  If any Purchaser becomes involved in any capacity
in any Proceeding by or against any Person who is a stockholder of the Company
(except as a result of sales, pledges, margin sales and similar transactions by
such Purchaser to or with any current stockholder), solely as a result of such
Purchaser’s acquisition of the Securities under this Agreement, the Company will
reimburse such Purchaser for its reasonable legal and other expenses (including
the cost of any investigation preparation and travel in connection therewith)
incurred in connection therewith, as such expenses are incurred.  The
reimbursement obligations of the Company under this paragraph shall be in
addition to any liability which the Company may otherwise have, shall extend
upon the same terms and conditions to any Affiliates of the Purchasers who are
actually named in such action, proceeding or investigation, and partners,
directors, agents, employees and controlling persons (if any), as the case may
be, of the Purchasers and any such Affiliate, and shall be binding upon and
inure to the benefit of any successors, assigns, heirs and personal
representatives of the Company, the Purchasers and any such Affiliate and any
such Person.  The Company also agrees that neither the Purchasers nor any such
Affiliates, partners, directors, agents, employees or controlling persons shall
have any liability to the Company or any Person asserting claims on behalf of or
in right of the Company solely as a result of acquiring the Securities under
this Agreement.
 
4.19         DTC Program.  At all times that Warrants are outstanding, the
Company will employ as the transfer agent for the Common Stock and Warrant
Shares a participant in the Depository Trust Company Automated Securities
Transfer Program and cause the Common Stock to be transferable pursuant to such
program.
 
4.20         Maintenance of Property.  The Company shall keep all of its
property, which is necessary or useful to the conduct of its business, in good
working order and condition, ordinary wear and tear excepted.
 
4.21          Indebtedness.  For so long as any Preferred Stock is outstanding,
the Company will not incur any Indebtedness.
 
4.22         Preservation of Corporate Existence.  The Company shall preserve
and maintain its corporate existence, rights, privileges and franchises in the
jurisdiction of its incorporation, and qualify and remain qualified, as a
foreign corporation in each jurisdiction in which such qualification is
necessary in view of its business or operations and where the failure to qualify
or remain qualified might reasonably have a Material Adverse Effect upon the
financial condition, business or operations of the Company taken as a whole.
 
4.23          Most Favored Nation Provision.  From the date hereof and for so
long as a Purchaser holds any Preferred Stock, in the event that the Company
issues or sells any Common Stock or Common Stock Equivalents, if a Purchaser
then holding outstanding Securities reasonably believes that any of the terms
and conditions appurtenant to such issuance or sale are more favorable to such
investors than are the terms and conditions granted to the Purchasers hereunder,
upon notice to the Company by such Purchaser within five Trading Days after
disclosure of such issuance or sale, the Company shall amend the terms of this
transaction as to such Purchaser only so as to give such Purchaser the benefit
of such more favorable terms or conditions.  This Section 4.23 shall not apply
with respect to an Exempt Issuance. The Company shall provide each Purchaser
with notice of any such issuance or sale in the manner for disclosure of
Subsequent Financings set forth in Section 4.17.
 
 
34

--------------------------------------------------------------------------------

 
 
4.24          Purchaser’s Exercise Limitations.  The Company shall not effect
any exercise of the option granted to each Purchaser in Sections 2.4, 4.17 and
4.23 of this Agreement, and a Purchaser shall not have the right to exercise any
portion of such option, pursuant to Sections 2.4, 4.17 and 4.23 or otherwise, to
the extent that after giving effect to such issuance after exercise as set forth
on the applicable Exercise Notice, the Purchaser (together with the Purchaser’s
Affiliates, and any other Persons acting as a group together with the Purchaser
or any of the Purchaser’s Affiliates), would beneficially own in excess of the
Beneficial Ownership Limitation (as defined below).  For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
the Purchaser and its Affiliates shall include the number of shares of Common
Stock issuable upon exercise of the option with respect to which such
determination is being made, but shall exclude the number of shares of Common
Stock which would be issuable upon (i) exercise of the remaining, nonexercised
portion of the option beneficially owned by the Purchaser or any of its
Affiliates and (ii) exercise or conversion of the unexercised or nonconverted
portion of any other securities of the Company (including, without limitation,
any other Preferred Stock or other Common Stock Equivalents) subject to a
limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by the Purchaser or any of its Affiliates.  Except as
set forth in the preceding sentence, for purposes of this Section 4.24,
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder, it being
acknowledged by the Purchaser that the Company is not representing to the
Purchaser that such calculation is in compliance with Section 13(d) of the
Exchange Act and the Purchaser is solely responsible for any schedules required
to be filed in accordance therewith.   To the extent that the limitation
contained in this Section 4.24 applies, the determination of whether the option
is exercisable (in relation to other securities owned by the Purchaser together
with any Affiliates) and of which portion of the option is exercisable shall be
in the sole discretion of the Purchaser, and the submission of an Exercise
Notice shall be deemed to be the Purchaser’s determination of whether the option
is exercisable (in relation to other securities owned by the Purchaser together
with any Affiliates) and of which portion of the option is exercisable, in each
case subject to the Beneficial Ownership Limitation.  To ensure compliance with
this restriction, a Purchaser will be deemed to represent to the Company when it
delivers an Exercise Notice that such Exercise Notice has not violated the
restrictions set forth in this paragraph, and the Company shall have no
obligation to verify or confirm the accuracy of such determination.   In
addition, a determination as to any group status as contemplated above shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder.  For purposes of this Section 4.24, in
determining the number of outstanding shares of Common Stock, a Purchaser may
rely on the number of outstanding shares of Common Stock as reflected in (A) the
Company’s most recent periodic or annual report filed with the Commission, as
the case may be, (B) a more recent public announcement by the Company or (C) a
more recent written notice by the Company or the Transfer Agent setting forth
the number of shares of Common Stock outstanding.  Upon the written or oral
request of a Purchaser, the Company shall within two Trading Days confirm orally
and in writing to the Purchaser the number of shares of Common Stock then
outstanding.  In any case, the number of outstanding shares of Common Stock
shall be determined after giving effect to the conversion or exercise of
securities of the Company, including the Warrants, by the Purchaser or its
Affiliates since the date as of which such number of outstanding shares of
Common Stock was reported.  The “Beneficial Ownership Limitation” shall be
9.99%, unless a Purchaser elects on its signature page hereto a different amount
for its own Beneficial Ownership Limitation (which shall also apply to and
supercede the corresponding Beneficial Ownership Limitation as same relates to
the Warrants issued to such electing Purchaser) of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon exercise of the option.  The Purchaser may
decrease the Beneficial Ownership Limitation at any time and the Purchaser, upon
not less than 61 days’ prior notice to the Company, may increase the Beneficial
Ownership Limitation provisions of this Section 4.24, provided that the
Beneficial Ownership Limitation in no event exceeds 9.99% of the number of
shares of the Common Stock outstanding immediately after giving effect to the
issuance of shares of Common Stock upon exercise of the option held by the
Purchaser and the provisions of this Section 4.24 shall continue to apply.  Any
such increase will not be effective until the 61st day after such notice is
delivered to the Company.  The provisions of this paragraph shall be construed
and implemented in a manner otherwise than in strict conformity with the terms
of this Section 4.24 to correct this paragraph (or any portion hereof) which may
be defective or inconsistent with the intended Beneficial Ownership Limitation
herein contained or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitations contained in this
paragraph shall apply to a successor holder of the option right.  In the event
the limitations in this Section 4.24 would prevent the exercise of a Purchaser’s
rights under Sections 2.4, 4.17 or 4.23, then such Purchaser may exercise all
such rights and comply with all obligations applicable thereto except that the
delivery of Common Stock will be deferred until such time as such Purchaser
provides notice to the Company that such Purchaser may receive or beneficially
own such Common Stock which exceeds the Beneficial Ownership Limitation without
exceeding the then applicable Beneficial Ownership Limitation.
 
 
35

--------------------------------------------------------------------------------

 
 
ARTICLE V.
MISCELLANEOUS
 
5.1           Termination.  This Agreement may be terminated by any Purchaser,
as to such Purchaser’s obligations hereunder only and without any effect
whatsoever on the obligations between the Company and the other Purchasers, by
written notice to the other parties, if the Initial Closing has not been
consummated on or before April 4, 2014; provided, however, that such termination
will not affect the right of any party to sue for any breach by any other party
(or parties).
 
5.2           Fees and Expenses.  At the Initial Closing, the Company has agreed
to pay G&M for the legal fees in connection with the Initial Closing of some,
but not all, of the Purchasers in the amount of $20,000 ($5,000 of which has
been paid, and of which the remaining $15,000 shall be paid from Escrow upon the
Initial Closing).  Except as expressly set forth in the Transaction Documents
and on Schedule 3.1(s), each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.  The Company shall pay all Transfer
Agent fees (including, without limitation, any fees required for same-day
processing of any instruction letter delivered by the Company and any conversion
or exercise notice delivered by a Purchaser), stamp taxes and other taxes and
duties levied in connection with the delivery of any Securities to the
Purchasers.
 
5.3           Entire Agreement.  The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.
 
5.4           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to the Company, to: Arista Power, Inc.,
1999 Mt. Read Boulevard, Rochester, New York 14615, Attn: William Schmitz, CEO,
facsimile: (585) 243-4142, with a copy by fax only to (which shall not
constitute notice): Schwell Wimpfheimer & Associates LLP, 1430 Broadway, Suite
1615, New York, NY 10018, Attn: Dov Schwell, Esq., facsimile: (646) 360-5000,
and (ii) if to the Purchasers, to: the addresses and fax numbers indicated on
the signature pages hereto, with an additional copy by fax only to (which shall
not constitute notice): Grushko & Mittman, P.C., 515 Rockaway Avenue, Valley
Stream, New York 11581, facsimile: (212) 697-3575.
 
 
36

--------------------------------------------------------------------------------

 
 
5.5           Amendments; Waivers.  No provision of this Agreement may be
waived, modified, supplemented or amended except in a written instrument signed,
in the case of an amendment, by the Company and the Purchasers holding at least
a majority in interest of the component of the affected Securities then
outstanding or, in the case of a waiver, by the party against whom enforcement
of any such waived provision is sought.  No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right.
 
5.6           Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
5.7           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of each Purchaser (other than by
merger).  Following the Closing, any Purchaser may assign any or all of its
rights under this Agreement to any Person to whom such Purchaser assigns or
transfers any Securities, provided that such transferee agrees in writing to be
bound, with respect to the transferred Securities, by the provisions of the
Transaction Documents that apply to the “Purchasers.”
 
5.8           No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.10.
 
5.9           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any action, suit or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.   If either party shall commence an action or
proceeding to enforce any provisions of the Transaction Documents, then, in
addition to the obligations of the Company under Section 4.10, the prevailing
party in such action, suit or proceeding shall be reimbursed by the other party
for its reasonable attorneys’ fees and other costs and expenses incurred with
the investigation, preparation and prosecution of such action or proceeding.
 
 
37

--------------------------------------------------------------------------------

 
 
5.10          Survival.  The representations and warranties contained herein
shall survive the Closing and the delivery of the Securities.
 
5.11         Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
5.12          Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.
 
5.13          Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) any of
the other Transaction Documents, whenever any Purchaser exercises a right,
election, demand or option under a Transaction Document and the Company does not
timely perform its related obligations within the periods therein provided, then
such Purchaser may, at any time prior to the Company’s performance of such
obligations, rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights; provided,
however, that in the case of a rescission of a conversion of the Preferred Stock
or exercise of a Warrant, the applicable Purchaser shall be required to return
any shares of Common Stock subject to any such rescinded conversion or exercise
notice concurrently with the return to such Purchaser of the aggregate exercise
price paid to the Company for such shares and the restoration of such
Purchaser’s right to acquire such shares pursuant to such Purchaser’s Warrant
(including, issuance of a replacement warrant certificate evidencing such
restored right).
 
5.14          Replacement of Securities.  If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction.  The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Securities.
 
5.15          Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate.
 
 
38

--------------------------------------------------------------------------------

 
 
5.16          Payment Set Aside. To the extent that the Company makes a payment
or payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
5.17          Usury.  To the extent it may lawfully do so, the Company hereby
agrees not to insist upon or plead or in any manner whatsoever claim, and will
resist any and all efforts to be compelled to take the benefit or advantage of,
usury laws wherever enacted, now or at any time hereafter in force, in
connection with any claim, action or proceeding that may be brought by any
Purchaser in order to enforce any right or remedy under any Transaction
Document.  Notwithstanding any provision to the contrary contained in any
Transaction Document, it is expressly agreed and provided that the total
liability of the Company under the Transaction Documents for payments in the
nature of interest shall not exceed the maximum lawful rate authorized under
applicable law (the “Maximum Rate”), and, without limiting the foregoing, in no
event shall any rate of interest or default interest, or both of them, when
aggregated with any other sums in the nature of interest that the Company may be
obligated to pay under the Transaction Documents exceed such Maximum Rate.  It
is agreed that if the maximum contract rate of interest allowed by law and
applicable to the Transaction Documents is increased or decreased by statute or
any official governmental action subsequent to the date hereof, the new maximum
contract rate of interest allowed by law will be the Maximum Rate applicable to
the Transaction Documents from the Closing Date thereof forward, unless such
application is precluded by applicable law.  If under any circumstances
whatsoever, interest in excess of the Maximum Rate is paid by the Company to any
Purchaser with respect to indebtedness evidenced by the Transaction Documents,
such excess shall be applied by such Purchaser to the unpaid principal balance
of any such indebtedness or be refunded to the Company, the manner of handling
such excess to be at such Purchaser’s election.
 
5.18          Independent Nature of Purchasers’ Obligations and Rights.  The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under any Transaction Document.  Nothing contained herein
or in any other Transaction Document, and no action taken by any Purchaser
pursuant hereto or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Purchaser shall be entitled to independently
protect and enforce its rights, including, without limitation, the rights
arising out of this Agreement or out of the other Transaction Documents, and it
shall not be necessary for any other Purchaser to be joined as an additional
party in any proceeding for such purpose.  Each Purchaser has been represented
by its own separate legal counsel in its review and negotiation of the
Transaction Documents.  For reasons of administrative convenience only, each
Purchaser and its respective counsel have chosen to communicate with the Company
through G&M.  The Company has elected to provide all Purchasers with the same
terms and Transaction Documents for the convenience of the Company and not
because it was required or requested to do so by any of the Purchasers.  It is
expressly understood and agreed that each provision contained in this Agreement
and in each other Transaction Document is between the Company and a Purchaser,
solely, and not between the Company and the Purchasers collectively and not
between and among the Purchasers.
 
 
39

--------------------------------------------------------------------------------

 
 
5.19          Liquidated Damages.   The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.
 
5.20          Saturdays, Sundays, Holidays, etc.  If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.
 
5.21          Construction. The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto. In addition, each and every reference to share prices and
shares of Common Stock or Preferred Stock or Warrants in any Transaction
Document shall be subject to adjustment for reverse and forward stock splits,
stock dividends, stock combinations and other similar transactions of the Common
Stock that occur after the date of this Agreement.
 
5.22          WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
 
(Signature Pages Follow)
 
 
40

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
ARISTA POWER, INC.
 
 
Address for Notice:
 
1999 Mt. Read Boulevard
Rochester, New York 14615
Fax: (585) 243-4142
By: __________________________________________
       Name: William Schmitz
       Title: Chief Executive Officer
 
 
 
With a copy to (which shall not constitute notice):
 
Schwell Wimpfheimer & Associates LLP
1430 Broadway, Suite 1615
New York, NY 10018
Attn: Dov Schwell, Esq.
Fax: (646) 360-5000
 
 

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]
 
 
41

--------------------------------------------------------------------------------

 
 
[PURCHASER SIGNATURE PAGE TO ARISTA POWER, INC.
SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: ________________________________________________________
Signature of Authorized Signatory of Purchaser:
_________________________________
Name of Authorized Signatory: _______________________________________________
Title of Authorized Signatory: ________________________________________________
Email Address of Authorized Signatory: _________________________________________
Facsimile Number of Authorized Signatory:
_______________________________________
Address for Notice to Purchaser:


Address for Delivery of Securities to Purchaser (if not same as address for
notice):


______________________________________________________________________________


______________________________________________________________________________


______________________________________________________________________________




Initial Closing Subscription Amount: US$________________
 
Initial Closing Preferred Stock: ___________________
 
Initial Closing Warrants: ___________________
 
EIN Number, if applicable, will be provided under separate cover:
________________________
 


[SIGNATURE PAGES CONTINUE]
 
 
42

--------------------------------------------------------------------------------

 
 
EXHIBIT F


ACCREDITED INVESTOR QUESTIONNAIRE
IN CONNECTION WITH INVESTMENT IN PREFERRED STOCK AND WARRANTS
OF ARISTA POWER, INC., A NEW YORK CORPORATION
PURSUANT TO SECURITIES PURCHASE AGREEMENT DATED MARCH___, 2014
 


TO :         Arista Power, Inc.
1999 Mt. Read Boulevard
Rochester, New York 14615
Fax: (585) 243-4142

 
INSTRUCTIONS
 
PLEASE ANSWER ALL QUESTIONS. If the appropriate answer is “None” or “Not
Applicable”, so state.  Please print or type your answers to all questions.
Attach additional sheets if necessary to complete your answers to any item.
 
Your answers will be kept strictly confidential at all times. However, Arista
Power, Inc. (the “Company”) may present this Questionnaire to such parties as it
deems appropriate in order to assure itself that the offer and sale of
securities of the Company will not result in a violation of the registration
provisions of the Securities Act of 1933, as amended, or a violation of the
securities laws of any state.
 
1.           Please provide the following information:
 
Name:
___________________________________________________________________________________________________________________________
 
Name of additional purchaser:
_________________________________________________________________________________________________________
 
(Please complete information in Question 5)
 
Date of birth, or if other than an individual, year of organization or
incorporation:
 
________________________________________________________________________________________________________________________________
 
________________________________________________________________________________________________________________________________
 
2.           Residence address, or if other than an individual, principal office
address:
 
________________________________________________________________________________________________________________________________
 
________________________________________________________________________________________________________________________________
 
________________________________________________________________________________________________________________________________
 
 
Telephone number:
_________________________________________________________________________________________________________________
 
Social Security Number:
_____________________________________________________________________________________________________________
 
Taxpayer Identification Number:
_______________________________________________________________________________________________________
 
 
E-1

--------------------------------------------------------------------------------

 
 
3.  Business address:
_______________________________________________________________________________________________________________
 
________________________________________________________________________________________________________________________________
 
________________________________________________________________________________________________________________________________
 
 
Business telephone number:
__________________________________________________________________________________________________________
 
4.  Send mail to:                                           Residence
______                                           Business _______
 
5.           With respect to tenants in common, joint tenants and tenants by the
entirety, complete only if information differs from that above:
 
Residence address:
________________________________________________________________________________________________________________
 
_______________________________________________________________________________________________________________________________
 
_______________________________________________________________________________________________________________________________
 
Telephone number:
________________________________________________________________________________________________________________
 
Social Security Number:
_____________________________________________________________________________________________________________
 
Taxpayer Identification Number:
______________________________________________________________________________________________________
 
Business address:
_________________________________________________________________________________________________________________
 
________________________________________________________________________________________________________________________________
 
________________________________________________________________________________________________________________________________
 
 
Business telephone number:
_________________________________________________________________________________________________________
 
Send Mail to:                                           Residence
_______                                           Business _______
 
6.           Please describe your present or most recent business or occupation
and indicate such information as the nature of your employment, how long you
have been employed there, the principal business of your employer, the principal
activities under your management or supervision and the scope (e.g. dollar
volume, industry rank, etc.) of such activities:


________________________________________________________________________________________________________________________________
 
________________________________________________________________________________________________________________________________


 
E-2

--------------------------------------------------------------------------------

 
 
7.           Please state whether you (i) are associated with or affiliated with
a member of the Financial Industry Regulatory Association, Inc. (“FINRA”), (ii)
are an owner of stock or other securities of  FINRA member (other than stock or
other securities purchased on the open market), or (iii) have made a
subordinated loan to any FINRA member:
 

 
_______
_______
   
Yes
No
 

 
If you answered yes to any of (i) – (iii) above, please indicate the applicable
answer and briefly describe the facts below:


________________________________________________________________________________________________________________________________
 
________________________________________________________________________________________________________________________________
 
8A.           Applicable to Individuals ONLY. Please answer the following
questions concerning your financial condition as an “accredited investor”
(within the meaning of Rule 501 of Regulation D).  If the purchaser is more than
one individual, each individual must initial an answer where the question
indicates a “yes” or “no” response and must answer any other question fully,
indicating to which individual such answer applies.  If the purchaser is
purchasing jointly with his or her spouse, one answer may be indicated for the
couple as a whole:
 
8.1           Does your net worth* (or joint net worth with your spouse) exceed
$1,000,000?
 

 
_______
_______
   
Yes
No
 

 
8.2           Did you have an individual income** in excess of $200,000 or joint
income together with your spouse in excess of $300,000 in each of the two most
recent years (2012 and 2013) and do you reasonably expect to reach the same
income level in the current year (2014)?
 

 
_______
_______
   
Yes
No
 

 
8.3           Are you an executive officer of the Company?
 

 
_______
_______
   
Yes
No
 

 
* For purposes hereof, net worth shall be deemed to include ALL of your assets,
liquid or illiquid MINUS any liabilities.
 
** For purposes hereof, the term “income” is not limited to “adjusted gross
income” as that term is defined for federal income tax purposes, but rather
includes certain items of income which are deducted in computing “adjusted gross
income”. For investors who are salaried employees, the gross salary of such
investor, minus any significant expenses personally incurred by such investor in
connection with earning the salary, plus any income from any other source
including unearned income, is a fair measure of “income” for purposes hereof.
For investors who are self-employed, “income” is generally construed to mean
total revenues received during the calendar year minus significant expenses
incurred in connection with earning such revenues.
 
 
E-3

--------------------------------------------------------------------------------

 
 
8.B           Applicable to Corporations, Partnerships, Trusts, Limited
Liability Companies and other Entities ONLY:
 
The purchaser is an accredited investor because the purchaser falls within at
least one of the following categories (Check all appropriate lines):
 
 
___
(i) a bank as defined in Section 3(a)(2) of the Act or a savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the Act
whether acting in its individual or fiduciary capacity;

 
 
___
(ii) a broker-dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934, as amended;

 
 
___
(iii) an insurance company as defined in Section 2(13) of the Act;

 
 
___
(iv) an investment company registered under the Investment Company Act of 1940,
as amended (the “Investment Act”) or a business development company as defined
in Section 2(a)(48) of the Investment Act;

 
 
___
(v) a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958, as amended;

 
 
___
(vi) a plan established and maintained by a state, its political subdivisions,
or any agency or instrumentality of a state or its political subdivisions, for
the benefit of its employees, where such plan has total assets in excess of
$5,000,000;

 
 
___
(vii) an employee benefit plan within the meaning of Title 1 of the Employee
Retirement Income Security Act of 1974, as amended (the “Employee Act”), where
the investment decision is made by a plan fiduciary, as defined in Section 3(21)
of the Employee Act, which is either a bank, savings and loan association,
insurance company, or registered investment adviser, or an employee benefit plan
that has total assets in excess of $5,000,000, or a self-directed plan the
investment decisions of which are made solely by persons that are accredited
investors;

 
 
___
(viii) a private business development company, as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940, as amended;

 
 
___
(ix) an organization described in Section 501(c)(3) of the Internal Revenue
Code, a corporation, a Massachusetts or similar business trust, or a
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000;

 
 
___
(x) a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a “sophisticated” person, as described in Rule 506(b)(2)(ii) promulgated
under the Act, who has such knowledge and experience in financial and business
matters that he or she is capable of evaluating the merits and risks of the
prospective investment;

 
 
E-4

--------------------------------------------------------------------------------

 
 
 
___
(xi) an entity in which all of the equity investors are persons or entities
described above (“accredited investors”). ALL EQUITY OWNERS MUST COMPLETE
“EXHIBIT A” ATTACHED HERETO.

 
9.A           Do you have sufficient knowledge and experience in financial and
business matters so as to be capable of evaluating the merits and risks
associated with investing in the Company?
 

 
_______
_______
   
Yes
No
 

 
ANSWER QUESTION 9B ONLY IF THE ANSWER TO QUESTION 9A WAS “NO.”
 
9.B           If the answer to Question 9A was “NO,” do you have a financial or
investment adviser (a) that is acting in the capacity as a purchaser
representative and (b) who has sufficient knowledge and experience in financial
and business matters so as to be capable of evaluating the merits and risks
associated with investing in the Company?
 

 
_______
_______
   
Yes
No
 

 
If you have a financial or investment adviser(s), please identify each such
person and indicate his or her business address and telephone number in the
space below. (Each such person must complete, and you must review and
acknowledge, a separate Purchaser Representative Questionnaire which will be
supplied at your request).
 
________________________________________________________________________________________________________________________________
 
________________________________________________________________________________________________________________________________


 
10.           You have the right, will be afforded an opportunity, and are
encouraged to investigate the Company and review relevant factors and documents
pertaining to the officers of the Company, and the Company and its business and
to ask questions of a qualified representative of the Company regarding this
investment and the properties, operations, and methods of doing business of the
Company.
 
Have you or has your purchaser representative, if any, conducted any such
investigation, sought such documents or asked questions of a qualified
representative of the Company regarding this investment and the properties,
operations, and methods of doing business of the Company?
 

 
_______
_______
   
Yes
No
 

 
If so, briefly describe:
_______________________________________________________________________________________________________________
 
________________________________________________________________________________________________________________________________
 
If so, have you completed your investigation and/or received satisfactory
answers to your questions?
 

 
_______
_______
   
Yes
No
 

 
 
E-5

--------------------------------------------------------------------------------

 
 
11.           Do you understand the nature of an investment in the Company and
the risks associated with such an investment?
 

 
_______
_______
   
Yes
No
 

 
12.           Do you understand that there is no guarantee of any financial
return on this investment and that you will be exposed to the risk of losing
your entire investment?
 

 
_______
_______
   
Yes
No
 

 
13.           Do you understand that this investment is not liquid?
 

 
_______
_______
   
Yes
No
 

 
14.           Do you have adequate means of providing for your current needs and
personal contingencies in view of the fact that this is not a liquid investment?
 

 
_______
_______
   
Yes
No
 

 
15.           Are you aware of the Company’s business affairs and financial
condition, and have you acquired all such information about the Company as you
deem necessary and appropriate to enable you to reach an informed and
knowledgeable decision to acquire the Interests?
 

 
_______
_______
   
Yes
No
 

 
16.           Do you have a “pre-existing relationship” with the Company or any
of the officers of the Company?
 

 
_______
_______
   
Yes
No
 

 
(For purposes hereof, “pre-existing relationship” means any relationship
consisting of personal or business contacts of a nature and duration such as
would enable a reasonably prudent investor to be aware of the character,
business acumen, and general business and financial circumstances of the person
with whom such relationship exists.)
 
If so, please name the individual or other person with whom you have a
pre-existing relationship and describe the relationship:
 
________________________________________________________________________________________________________________________________
 
________________________________________________________________________________________________________________________________
 
 
E-6

--------------------------------------------------------------------------------

 
 
17.           Exceptions to the representations and warranties made in Section
3.2 of the Securities Purchase Agreement (if no exceptions, write “none” – if
left blank, the response will be deemed to be “none”):
___________________________________________________
 
________________________________________________________________________________________________________________________________
 
Dated: _______________, 2014
 
If purchaser is one or more individuals (all individuals must sign):
 
________________________________________________________________________________________________________________________________
(Type or print name of prospective purchaser)
 
________________________________________________________________________________________________________________________________
Signature of prospective purchaser

________________________________________________________________________________________________________________________________
Social Security Number

 
________________________________________________________________________________________________________________________________
(Type or print name of additional purchaser)
 
________________________________________________________________________________________________________________________________
Signature of spouse, joint tenant, tenant in common or other signature, if
required
 
________________________________________________________________________________________________________________________________
Social Security Number
 
 
E-7

--------------------------------------------------------------------------------

 
 
Annex A
 
Definition of Accredited Investor
 
The securities will only be sold to investors who represent in writing in the
Securities Purchase Agreement that they are accredited investors, as defined in
Regulation D, Rule 501 under the Act which definition is set forth below:
 
1.           A natural person whose net worth, or joint net worth with spouse,
at the time of purchase exceeds $1 million (excluding home); or
 
2.           A natural person whose individual gross income exceeded $200,000 or
whose joint income with that person’s spouse exceeded $300,000 in each of the
last two years, and who reasonably expects to exceed such income level in the
current year; or
 
3.           A trust with total assets in excess of $5 million, not formed for
the specific purpose of acquiring the securities offered, whose purchase is
directed by a sophisticated person described in Regulation D; or
 
4.           A director or executive officer of the Company; or
 
5.           The investor is an entity, all of the owners of which are
accredited investors; or
 
6.           (a) bank as defined in Section 3(a)(2) of the Act, or any savings
and loan association or other institution as defined in Section 3(a)(5)(A) of
the Act, (b) any broker or dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934, (c) an insurance Company as defined in Section
2(13) of the Act, (d) an investment Company registered under the Investment
Company Act of 1940 or a business development Company as defined in Section
2(a)(48) of such Act, (e) a Small Business Investment Company licensed by the
United States Small Business Administration under Section 301(c) or (d) of the
Small Business Investment Act of 1958, (f) an employee benefit plan established
and maintained by a state, its political subdivisions, or any agency or
instrumentality of a state or its political subdivisions, if such plan has total
assets in excess of $5  million, (g) an employee benefit plan within the meaning
of Title I of the Employee Retirement Income Securities Act of 1974, and the
employee benefit plan has assets in excess of $5 million, or the investment
decision is made by a plan fiduciary, as defined in Section 3(21) of such act,
that is either a bank, savings and loan institution, insurance Company, or
registered investment advisor, or, if a self-directed plan, with an investment
decisions made solely by persons that are accredited investors, (h) a private
business development company as defined in Section 202(a)(22) of the Investment
Advisers Act of 1940, or (i) an organization described in Section 501(c)(3) of
the Internal Revenue code, corporation, Massachusetts or similar business trust,
or partnership, not formed for the specific purpose of acquiring the securities
offered, with assets in excess of $5 million.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “A” TO ACCREDITED INVESTOR QUESTIONNAIRE
 
ACCREDITED CORPORATIONS, PARTNERSHIPS, LIMITED LIABILITY COMPANIES, TRUSTS OR
OTHER ENTITIES INITIALING QUESTION 8B(xi) MUST PROVIDE THE FOLLOWING
INFORMATION.
 
I hereby certify that set forth below is a complete list of all equity owners in
__________________ [NAME OF ENTITY], a
                                                [TYPE OF ENTITY] formed pursuant
to the laws of the State of                                     . I also certify
that EACH SUCH OWNER HAS INITIALED THE SPACE OPPOSITE HIS OR HER NAME and that
each such owner understands that by initialing that space he or she is
representing that he or she is an accredited individual investor satisfying the
test for accredited individual investors indicated under “Type of Accredited
Investor.”
 

      signature of authorized corporate officer, general partner or trustee

 

  Name of Equity Owner
Type of Accredited Investor1
1.           2.           3.                 4.           5.           6.      
    7.           8.           9.           10.    

 
1           Indicate which Subparagraph of 8.1 - 8.3 the equity owner satisfies.
 
 

--------------------------------------------------------------------------------